 

Execution Version

 

STOCK PURCHASE AGREEMENT

 

by and between

 

Sirtex Medical US Holdings, Inc.

 

“Purchaser”

 

and

 

OncoSec Medical Incorporated

 

“Issuer”

 

Dated as of October 10, 2019

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1. PURCHASE AND SALE OF THE SHARES 1           1.1 Purchase and Sale of
the Shares. 1   1.2 Purchase Price. 2   1.3 Payment of Purchase Price. 2   1.4
Anti-Dilution. 2         ARTICLE 2. PROCEDURE FOR CLOSING 2           2.1 Time
and Place of Closing. 2   2.2 Transactions at the Closing. 2         ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF ISSUER 3           3.1 Corporate Existence and
Power. 3   3.2 Corporate Authorization. 4   3.3 Governmental Authorization. 4  
3.4 Non-contravention. 4   3.5 Capitalization. 5   3.6 Subsidiaries. 6   3.7 SEC
Filings and the Sarbanes-Oxley Act. 7   3.8 Financial Statements. 9   3.9
Disclosure Documents. 10   3.10 Absence of Certain Changes. 10   3.11 No
Undisclosed Liabilities. 10   3.12 Compliance with Laws, Permits and Court
Orders. 11   3.13 Litigation. 12   3.14 Properties. 12   3.15 Intellectual
Property. 13   3.16 IT Systems; Privacy and Data Security. 17   3.17 Taxes. 19  
3.18 Employee Benefit Plans; Labor Matters. 21   3.19 Material Contracts. 25  
3.20 Finders’ Fees. 27   3.21 Opinion of Financial Advisor. 27   3.22
Antitakeover Statutes. 27   3.23 Regulatory Matters. 28   3.24 Committee on
Foreign Investment in the U.S. Pilot Program. 31   3.25 Transactions with
Affiliates. 31   3.26 Insurance. 32   3.27 Shares. 32   3.28 No Disqualification
Events. 32   3.29 Listing and Maintenance Requirements. 32   3.30 No
Registration. 33   3.31 Disclosure. 33

 

i

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER 33           4.1
Authority. 33   4.2 Brokers and Finders. 34   4.3 Beneficial Ownership of Common
Stock. 34   4.4 Availability of Funds. 34   4.5 Certain Transactions and
Confidentiality. 34   4.6 Investment Risk; Disclosure of Information
Acknowledgement of Risk. 34         ARTICLE 5. COVENANTS OF ISSUER 35          
5.1 Access and Information. 35   5.2 Conduct of Business Prior to Closing. 35  
5.3 Issuer Stockholder Meeting. 39   5.4 Nasdaq Listing. 40   5.5 Exclusivity.
40   5.6 Takeover Statutes. 40   5.7 Interim Communications by Issuer. 41   5.8
Lock-Up. 41   5.9 Standstill. 41   5.10 Anti-Dilution. 43   5.11 Director
Resignation. 43         ARTICLE 6. MUTUAL COVENANTS 44           6.1 Notice of
Certain Events. 44   6.2 CFIUS. 44   6.3 Further Mutual Covenants. 45   6.4
Commercially Reasonable Efforts. 45   6.5 Listing. 45         ARTICLE 7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER 46           7.1
Representations and Warranties. 46   7.2 Compliance by Issuer. 46   7.3 No
Injunction; Litigation. 46   7.4 Consents; Authorizations; Approval of Legal
Matters. 46   7.5 No Material Adverse Change. 46   7.6 Closing Precedent
Transactions. 46   7.7 Simultaneous Closing. 47   7.8 Issuer Approvals. 47

 

ii

 

 

ARTICLE 8. CONDITIONS PRECEDENT TO OBLIGATIONS OF ISSUER 47           8.1
Certificate Regarding Representations and Warranties. 47   8.2 Compliance by
Purchaser. 47   8.3 No Injunction, Litigation. 48   8.4 Consents;
Authorizations; Approval of Legal Matters. 48   8.5 Issuer Stockholder Approval.
48         ARTICLE 9. CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS 48           9.1
Confidentiality. 48   9.2 Public Announcements. 48         ARTICLE 10.
TERMINATION 49           10.1 Termination. 49         ARTICLE 11. GENERAL
PROVISIONS 50           11.1 Definitions. 50   11.2 Fees and Expenses. 63   11.3
Notices. 63   11.4 Assignment. 65   11.5 No Benefit to Others. 65   11.6
Headings and Gender; Construction; Interpretation. 66   11.7 Counterparts. 66  
11.8 Integration of Agreement. 66   11.9 Amendments. 67   11.10 Waiver. 67  
11.11 Time of Essence. 67   11.12 Governing Law. 67   11.13 Jurisdiction. 68  
11.14 Waiver of Jury Trial. 68   11.15 Partial Invalidity. 68   11.16 Survival.
68   11.17 Specific Enforcement. 68         EXHIBIT A STOCKHOLDER AGREEMENT A-1
EXHIBIT B REGISTRATION RIGHTS AGREEMENT B-1 EXHIBIT C SERVICES AGREEMENT C-1
EXHIBIT D AMENDMENT TO ARTICLES OF INCORPORATION D-1 EXHIBIT E AMENDMENT TO
BYLAWS E-1     SCHEDULES S-1

 

iii

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
October 10, 2019 by and between Sirtex Medical US Holdings, Inc., a Delaware
corporation (“Purchaser”), and OncoSec Medical Incorporated, a Nevada
corporation (“Issuer”). Certain capitalized terms used in this Agreement are
defined in Section 11.1.

 

WITNESSETH:

 

WHEREAS, Issuer desires to sell and Purchaser desires to purchase shares of
Issuer’s common shares, $0.0001 par value per share (the “Common Stock” or the
“Shares,” and each, a “Share”), for the consideration and on the terms set forth
in this Agreement;

 

WHEREAS, as a condition and inducement to Purchaser’s willingness to enter into
this Agreement and to consummate the Sale, Purchaser and Issuer have entered
into a Stockholder Agreement in substantially the same form as Exhibit A hereto
(the “Stockholder Agreement”);

 

WHEREAS, as a condition and inducement to Purchaser’s willingness to enter into
this Agreement and to consummate the Sale, Purchaser and Issuer will enter into
a Registration Rights Agreement in substantially the same form as Exhibit B
hereto (the “Registration Rights Agreement”); and

 

WHEREAS, as a condition and inducement to Purchaser’s willingness to enter into
this Agreement and to consummate the Sale, Purchaser and Issuer have entered
into a Services Agreement in substantially the same form as Exhibit C hereto
(the “Services Agreement”).

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1. PURCHASE AND SALE OF THE SHARES

 

1.1 Purchase and Sale of the Shares.

 

Subject to the terms and conditions of this Agreement, Issuer shall sell, and
Purchaser shall purchase 2,000,000 shares of Common Stock (the “Purchased
Shares”); and Issuer shall transfer and convey, and Purchaser shall purchase,
the Purchased Shares free and clear of any and all Liens (other than those
imposed by the Articles of Incorporation and federal and state securities Laws)
(the “Sale”).

 

   

 

 

1.2 Purchase Price.

 

The purchase price per Share for the Purchased Shares shall be $2.50 (the
“Purchase Price”).

 

1.3 Payment of Purchase Price.

 

On the Closing Date and subject to the satisfaction or waiver of the conditions
set forth in ARTICLE 7 and ARTICLE 8 below, Purchaser shall pay or deliver to
Issuer, with respect to the Purchased Shares, $5,000,000 in cash. Purchaser
shall, at the time of the transfer of funds, request evidence of such transfer
from its bank for the purpose of assisting Issuer in confirming receipt of the
transfer and Issuer shall deliver the Purchased Shares to the Purchaser in
accordance with Section 2.2.

 

1.4 Anti-Dilution.

 

If, between the date of this Agreement and the Closing Date, the outstanding
Common Stock shall have been changed into or exchanged for a different number or
kind of shares or securities as a result of any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other substantially similar transaction (a “Recapitalization”), a
proportionate adjustment shall be made to the number of Purchased Shares, and to
the Purchase Price for the Purchased Shares so as to maintain Purchaser’s
intended ownership of Issuer pursuant to this Agreement without giving effect to
such Recapitalization.

 

ARTICLE 2. PROCEDURE FOR CLOSING

 

2.1 Time and Place of Closing.

 

Subject to the provisions of ARTICLE 10, the consummation of the Sale (the
“Closing”) shall take place at the offices of Alston & Bird LLP, 90 Park Avenue,
New York, New York 10016 as soon as possible, but in any event no later than ten
Business Days after the date the conditions set forth in ARTICLE 7 and ARTICLE 8
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or, to the extent permissible, waiver of those
conditions at the Closing) have been satisfied or, to the extent permissible,
waived by the Party entitled to the benefit of such conditions, or at such other
place or time as the Parties may mutually agree. The date on which the Closing
occurs is referred to in this Agreement as the “Closing Date.”

 

2.2 Transactions at the Closing.

 

At the Closing, each of the following shall be delivered:

 

(a) Issuer shall deliver to Purchaser the Purchased Shares issuable at the
Closing in book-entry form (via Direct Registration System, “DRS”) and to the
extent not previously delivered, the items required to be delivered by Issuer
set forth in ARTICLE 7 and a legal opinion of counsel to Issuer reasonably
satisfactory to Purchaser and its counsel. Issuer shall cause its transfer agent
to provide a DRS statement reflecting the issuance and registration of the
Purchased Shares in the name of Purchaser at the Closing. The documents and
certificates to be delivered hereunder by or on behalf of Issuer at the Closing
shall be in form and substance reasonably satisfactory to Purchaser and its
counsel.

 

2

 

 

(b) Purchaser shall deliver to Issuer (i) the Purchase Price as provided in
Section 1.3 and (ii) the items set forth in ARTICLE 8 subject to the last
sentence of Section 1.3. The documents and certificates to be delivered
hereunder by or on behalf of Purchaser at the Closing shall be in form and
substance reasonably satisfactory to Issuer and its counsel.

 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF ISSUER

 

Issuer hereby represents and warrants to Purchaser on the date hereof and on the
Closing Date (except for any representations and warranties that are expressly
stated to have been made as of a specified date, which shall have been true and
correct as of such specified date) that:

 

3.1 Corporate Existence and Power.

 

Issuer is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Nevada and has all corporate powers and all
Permits required to carry on its business as now conducted. Issuer is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified have not had and would not
reasonably be expected to have, individually or in the aggregate, an Issuer
Material Adverse Effect. Issuer has delivered or made available to Purchaser a
true, correct and complete copy of the Articles of Incorporation (including any
certificates of designation), Bylaws or like organizational documents, each as
in effect (collectively, the “Charter Documents”), of Issuer and each of its
Subsidiaries. Neither Issuer nor any of its Subsidiaries is in violation of any
of the provisions of its Charter Documents. Issuer has made available to
Purchaser true, correct and complete copies of the minutes (or, in the case of
minutes that have not yet been finalized, a brief summary of the meeting) of all
meetings of stockholders, the Board and each committee of the Board and of the
board of directors or equivalent governing body, as the case may be, and
committees thereof and equity holders of each of the Subsidiaries of Issuer for
the three year period ending on the date hereof; provided, however, that Issuer
shall be permitted to redact any minutes of the meetings that discuss any
alternative transactions considered by the Board.

 

3

 

 

3.2 Corporate Authorization.

 

(a) The execution, delivery and performance by Issuer of this Agreement and the
consummation by Issuer of the transactions contemplated hereby are within
Issuer’s corporate powers and, except for Issuer Stockholder Approval (as
defined below), have been duly authorized by all necessary corporate action on
the part of Issuer. The affirmative vote of the holders of a majority of the
outstanding Shares (the “Issuer Stockholder Approval”) is the only vote of the
holders of any class or series of capital stock of Issuer necessary to approve
this Agreement and the transactions contemplated hereby, including in connection
with the Articles Amendment and the Bylaws Amendment and any necessary approvals
under Nasdaq rules. Issuer has duly executed and delivered this Agreement and,
assuming due authorization, execution and delivery by Purchaser, this Agreement
constitutes a valid and binding obligation of Issuer enforceable against Issuer
in accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws affecting
creditors’ rights generally and general principles of equity).

 

(b) At a meeting duly called and held, the Board affirmatively (i) determined
that this Agreement and the transactions contemplated hereby are fair to,
advisable and in the best interests of Issuer and its stockholders, (ii)
approved and adopted this Agreement, the Articles Amendment and the Bylaws
Amendment and the transactions contemplated hereby and thereby in accordance
with the requirements of the NRS and Nasdaq rules, and (iii) resolved to
recommend the approval of this Agreement and the transactions contemplated
hereby, including the Articles Amendment and the Bylaws Amendment, by the
stockholders of Issuer (such recommendation, the “Issuer Board Recommendation”).

 

3.3 Governmental Authorization.

 

The execution, delivery and performance by Issuer of this Agreement and the
consummation by Issuer of the transactions contemplated by this Agreement
requires no action by or in respect of, Permit from or filing by or with, any
Governmental Authority other than compliance with any applicable requirements of
the 1933 Act, the 1934 Act, any other applicable U.S. state or federal
securities Laws and the rules and requirements of Nasdaq.

 

3.4 Non-contravention.

 

The execution, delivery and performance by Issuer of this Agreement and the
consummation of the transactions contemplated hereby do not and will not (i)
contravene, conflict with or result in any violation or breach of any provision
of the Charter Documents of Issuer or the comparable organizational documents of
any Subsidiary of Issuer, (ii) assuming compliance with the matters referred to
in Section 3.3, contravene, conflict with or result in a violation or breach of
any provision of any Applicable Law by Issuer or any of its Subsidiaries,
including Nasdaq rules, (iii) assuming compliance with the matters referred to
in Section 3.3, require any Consent or other action by any Person under,
constitute a breach or default, or an event that, with or without notice or
lapse of time or both, would constitute a breach or default, under, or cause or
permit the termination, cancellation, acceleration or other change of any right
or obligation or the loss of any benefit to which Issuer or any of its
Subsidiaries is entitled under any provision of any Contract binding on Issuer
or any of its Subsidiaries or any Permit affecting, or relating in any way to,
the assets or business of Issuer and its Subsidiaries or (iv) result in the
creation or imposition of any Lien on any asset of Issuer or any of its
Subsidiaries.

 

4

 

 

3.5 Capitalization.

 

Issuer amended its Articles of Incorporation, effective as of 5:00 p.m., Eastern
Time, on May 20, 2019, by filing a certificate of change (pursuant to NRS
78.209) with the Nevada Secretary of State to effect a 1-for-10 reverse split of
Issuer’s authorized and outstanding common stock. All applicable share and per
share amounts reflected in this Agreement have been adjusted to reflect the
reverse stock split, unless otherwise specified. In addition the share amounts
below reflect Issuer’s financing completed on May 22, 2019.

 

(a) The authorized capital stock of Issuer consists solely of (i) 26,000,000
shares of Common Stock. As of October 9, 2019, there were outstanding (A)
10,669,022 shares of Common Stock (of which zero shares represent unvested
Issuer Restricted Shares), (B) 1,140,029 shares of Common Stock reserved under
the Employee Plans, of which there were outstanding 894,605 shares of Common
Stock subject to issuance upon exercise of outstanding Issuer Stock Options
(which have a weighted average exercise price of $12.48 and 662,119 of which are
currently exercisable), (C) 3,631,953 shares of Common Stock subject to issuance
upon exercise of outstanding Issuer Warrants (which have a weighted average
exercise price of $7.40 and 3,631,953 of which are currently exercisable), (D)
77,664 shares of Common Stock subject to issuance upon settlement of Issuer
RSUs, and (E) 37,608 shares of Common Stock reserved for issuance under the
ESPP. All outstanding shares of capital stock of Issuer have been, and all
shares that may be issued pursuant to any Employee Plan or Issuer Security will
be, when issued in accordance with the respective terms thereof and in
compliance with the terms of this Agreement, duly authorized and validly issued,
fully paid and nonassessable and free of preemptive rights. Section 3.5(a) of
the Issuer Disclosure Schedule contains a true, correct and complete list, as of
October 9, 2019, of each outstanding Issuer Stock Award, including the holder,
type of award (including, for an Issuer Stock Option, whether such award is
intended to qualify as an “incentive stock option” under Section 422 of the
Code), date of grant, exercise price, expiration date, vesting schedule
(including whether vesting accelerates on specified “change in control”
transactions), any early exercise or other special terms and the number of
Shares subject thereto. Each Issuer Stock Award has been granted in compliance
in all material respects with all applicable securities laws or exemptions
therefrom and all requirements set forth in the applicable Employee Plan and
applicable award agreements. The exercise price of each Issuer Stock Option is
not less than the fair market value (within the meaning of Section 409A of the
Code) of a Share on the date of grant of such Issuer Stock Option, and no Issuer
Stock Option provides for a deferral of compensation within the meaning of
Section 409A of the Code. No shares of Common Stock have been treated by Issuer
or any of its Subsidiaries as issued pursuant to the exercise of an “incentive
stock option” under Section 422 of the Code. At all times, the ESPP has
qualified as an “employee stock purchase plan” under Section 423 of the Code,
and all options to purchase shares under the ESPP (now outstanding or previously
exercised or forfeited) have satisfied Applicable Law, including the
requirements of Section 423 of the Code. $12,500 is the maximum dollar amount
that could be contributed in the aggregate to the ESPP for the Final Offering
Period.

 

5

 

 

(b) There are no outstanding bonds, debentures, notes or other indebtedness of
Issuer having the right to vote (or convertible into, or exchangeable or
exercisable for, securities having the right to vote) on any matters on which
stockholders of Issuer may vote. Except as set forth in this Section 3.5
resulting from the exercise of Issuer Stock Options outstanding on such date in
accordance with the terms thereof on such date, the exercise of Issuer Warrants
outstanding on such date in accordance with the terms thereof on such date, the
issuance of Shares pursuant to the vesting of Issuer RSUs outstanding on such
date in accordance with the terms thereof on such date and the purchase of
Shares pursuant to the ESPP in accordance with its terms as in effect on such
date, there are no issued, reserved for issuance or outstanding (i) shares of
capital stock or other voting securities of, or ownership interests in, Issuer,
(ii) securities of Issuer convertible into, or exchangeable or exercisable for,
shares of capital stock or other voting securities of, or ownership interests
in, Issuer, (iii) warrants, calls, options or other rights to acquire from
Issuer, or other obligations of Issuer to issue, any capital stock or other
voting securities of, or ownership interests in, or any securities convertible
into, or exchangeable or exercisable for, any capital stock or other voting
securities of, or ownership interests in, Issuer or (iv) restricted shares,
restricted stock units, stock appreciation rights, performance units, contingent
value rights, “phantom” stock or similar securities or rights that are
derivative of, or provide economic benefits based, directly or indirectly, on
the value or price of, any capital stock or voting securities of, or ownership
interests in, Issuer (the items in clauses (i) through (iv), including, for the
avoidance of doubt, the Shares, being referred to collectively as the “Issuer
Securities”). There are no outstanding obligations of Issuer or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any of the Issuer
Securities. Neither Issuer nor any of its Subsidiaries is a party to any
Contract with respect to the voting, registration or transfer of any Issuer
Securities.

 

(c) Except as set forth in this Section 3.5, none of the Shares or any Issuer
Securities are owned by any Subsidiary of Issuer.

 

3.6 Subsidiaries.

 

(a) Each Subsidiary of Issuer has been duly incorporated, is validly existing
and (where applicable) in good standing under the laws of its jurisdiction of
organization, has all organizational powers and all Permits required to carry on
its business in the places and in the manner as now conducted except for those
Permits the absence of which have not had and would not reasonably be expected
to have, individually or in the aggregate, an Issuer Material Adverse Effect.
Each Subsidiary of Issuer is identified in Section 3.6 of the Issuer Disclosure
Schedule.

 

6

 

 

(b) All of the outstanding shares, capital stock or other voting securities of,
or ownership interests in, each Subsidiary of Issuer have been duly authorized
and validly issued, are fully paid and non-assessable (with respect to each
Subsidiary that is a corporation) and free of preemptive rights and are owned
beneficially and legally, and solely, by Issuer, directly or indirectly, free
and clear of any Lien and free of any other limitation or restriction (including
any restriction on the right to vote, sell or otherwise dispose of such share,
capital stock or other voting securities or ownership interests). There are no
issued, reserved for issuance or outstanding (i) shares or other securities of
Issuer or any of its Subsidiaries convertible into, or exchangeable or
exercisable for, shares, capital stock or other voting securities of, or
ownership or economic interests in, any Subsidiary of Issuer, (ii) warrants,
calls, options or other rights to acquire from Issuer or any of its
Subsidiaries, or other obligations of Issuer or any of its Subsidiaries to
issue, any shares, capital stock or other voting securities of, or ownership
interests in, or any securities convertible into, or exchangeable or exercisable
for, any shares, capital stock or other voting securities of, or ownership or
economic interests in, any Subsidiary of Issuer or (iii) restricted shares,
restricted stock units, stock appreciation rights, performance units, contingent
value rights, “phantom” stock or similar securities or rights that are
derivative of, or provide economic benefits based, directly or indirectly, on
the value or price of, any share, capital stock or other voting security of, or
ownership interest in, any Subsidiary of Issuer (the items in clauses (i)
through (iii) being referred to collectively as the “Issuer Subsidiary
Securities”). There are no outstanding obligations of Issuer or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any of the Issuer
Subsidiary Securities. Except for the shares, capital stock or other voting
securities of, or ownership interests in, its Subsidiaries, Issuer does not own,
directly or indirectly, any shares, capital stock or other voting securities of,
or ownership interests in, any Person. All dividends or distributions declared,
made or paid by the Subsidiaries of Issuer have been declared, made or paid in
accordance with the applicable Subsidiary’s constitutional documents, all
Applicable Law and any agreements or arrangements made with any Third Party
regulating the payment of dividends and distributions. No shares, capital stock
or other voting securities of the Subsidiaries of Issuer have been issued and no
transfer of any such shares has been registered (where applicable), except in
accordance with all Applicable Laws and the constitutional documents of the
relevant Subsidiary of Issuer, and all transfers have been duly stamped (where
applicable).

 

3.7 SEC Filings and the Sarbanes-Oxley Act.

 

(a) Other than as reflected in the relevant document, Issuer has timely filed
with or furnished to the SEC, and made available to Purchaser, all reports,
schedules, forms, statements, prospectuses, registration statements and other
documents required to be filed with or furnished to the SEC by Issuer
(collectively, together with any exhibits and schedules thereto and other
information incorporated therein, the “Issuer SEC Documents”). Issuer has made
available to Purchaser true, correct and complete copies of all material
correspondence between the SEC, on the one hand, and Issuer and any of its
Subsidiaries, on the other hand, including all comment letters from the staff of
the SEC relating to Issuer SEC Documents containing unresolved comments and all
written responses of Issuer thereto. To Issuer’s Knowledge, as of the date
hereof, no Issuer SEC Document is the subject of ongoing review, comment or
investigation by the SEC. No Subsidiary of Issuer is, or at any time has been,
required to file any reports, schedules, forms, statements or other documents
with the SEC.

 

7

 

 

(b) As of its filing date (and as of the date of any amendment), each Issuer SEC
Document complied, and each Issuer SEC Document filed subsequent to the date
hereof will comply, as to form in all material respects with the applicable
requirements of the 1933 Act, the 1934 Act and the Sarbanes-Oxley Act, as the
case may be.

 

(c) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Issuer SEC Document filed did
not, and each Issuer SEC Document filed subsequent to the date hereof will not,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

(d) Each Issuer SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the 1933 Act, as of the date such
registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(e) Issuer and its Subsidiaries have established and maintain disclosure
controls and procedures and internal control over financial reporting (as such
terms are defined in Rule 13a-15 under the 1934 Act) as required by Rule 13a-15
under the 1934 Act. Such disclosure controls and procedures are designed to
ensure that all material information relating to Issuer, including its
consolidated Subsidiaries, is made known to Issuer’s principal executive officer
and its principal financial officer by others within those entities,
particularly during the periods in which the periodic reports required under the
1934 Act are being prepared. Such disclosure controls and procedures are
effective in timely alerting Issuer’s principal executive officer and principal
financial officer to material information required to be included in Issuer’s
periodic and current reports required under the 1934 Act. For purposes of this
Agreement, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(f) Issuer and its Subsidiaries have established and maintain a system of
internal controls over financial reporting (as defined in Rule 13a-15 under the
1934 Act) sufficient to provide assurance regarding the reliability of Issuer’s
financial reporting and the preparation of Issuer financial statements for
external purposes in accordance with GAAP. Issuer has disclosed, based on its
most recent evaluation of internal controls prior to the date hereof, to
Issuer’s auditors and audit committee (i) any significant deficiencies and
material weaknesses in the design or operation of internal controls that are
reasonably likely to adversely affect Issuer’s ability to record, process,
summarize and report financial information and (ii) any fraud, whether or not
material, that involves management or other employees who have a role in
internal controls. Issuer has made available to Purchaser a summary of any such
disclosure made by management to Issuer’s auditors and audit committee for the
three year period ending on the date hereof.

 

8

 

 

(g) Section 3.7(g) of the Issuer Disclosure Schedule describes, and Issuer has
made available to Purchaser copies of the documentation creating or governing,
all securitization transactions and other off-balance sheet arrangements (as
defined in Item 303 of Regulation S-K) that existed or were effected by Issuer
or its Subsidiaries during the three year period ending on the date hereof.

 

(h) Issuer has complied with and is in compliance in all material respects with
all applicable listing and corporate governance rules, regulations and
requirements of Nasdaq, and is in compliance in all material respects with all
rules, regulations and requirements of the SEC and with the Sarbanes-Oxley Act.
There are no outstanding loans or other extensions of credit made by Issuer or
any of its Subsidiaries to any executive officer (as defined in Rule 3b-7 under
the 1934 Act) or director of Issuer.

 

(i) Each of the principal executive officer and principal financial officer of
Issuer (or each former principal executive officer and principal financial
officer of Issuer, as applicable) has made all certifications required by Rule
13a-14 and 15d-14 under the 1934 Act and Sections 302 and 906 of the
Sarbanes-Oxley Act and any related rules and regulations promulgated by the SEC
and Nasdaq, and the statements contained in any such certifications are true,
correct and complete as of their respective dates.

 

(j) There are no Contracts between Issuer or any of its Subsidiaries, on the one
hand, and any other Person (other than Issuer and its Subsidiaries), on the
other hand, that would be required to be disclosed under Item 404 of Regulation
S-K.

 

3.8 Financial Statements.

 

The audited consolidated financial statements and unaudited consolidated interim
financial statements of Issuer included or incorporated by reference in Issuer
SEC Documents (i) as of their respective dates of filing with the SEC complied
as to form in all material respects with the rules and regulations of the SEC
with respect thereto, (ii) fairly present in all material respects the
consolidated financial position of Issuer and its consolidated Subsidiaries as
of the dates thereof and their consolidated results of operations and cash flows
for the periods then ended (subject to normal year-end audit adjustments in the
case of any unaudited interim financial statements which are not material in the
aggregate) and (iii) have been prepared in accordance with GAAP applied on a
consistent basis (except as may be expressly indicated in the notes thereto).
The Books and Records of Issuer and its Subsidiaries have been, and are being,
maintained in all material respects in accordance with GAAP.

 

9

 

 

3.9 Disclosure Documents.

 

(a) At the time the proxy statement to be filed with the SEC in connection with
the Sale (the “Issuer Proxy Statement”) or any amendment or supplement thereto
is first mailed to stockholders of Issuer, at the time such stockholders vote on
approval of this Agreement and at the Closing, the Issuer Proxy Statement, as
supplemented or amended, if applicable, will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b) Notwithstanding the foregoing in this Section 3.9, Issuer makes no
representation with respect to statements made or incorporated by reference in
the Issuer Proxy Statement based on information supplied by or on behalf of
Purchaser for inclusion or incorporation by reference therein.

 

3.10 Absence of Certain Changes.

 

(a) Since the Issuer Balance Sheet Date, the business of Issuer and its
Subsidiaries has been conducted in the Ordinary Course of Business consistent
with past practices and there has not been any event, occurrence, development or
state of circumstances or facts that has had or would be expected to have,
individually or in the aggregate, an Issuer Material Adverse Effect.

 

(b) From the Issuer Balance Sheet Date until the date hereof, there has not been
any action taken by Issuer or any of its Subsidiaries that, if taken during the
period from the date of this Agreement through the Closing without Purchaser’s
consent, would constitute a breach of Section 5.2.

 

3.11 No Undisclosed Liabilities.

 

There are no Liabilities of Issuer or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, known, unknown, determined,
determinable or otherwise, and there is no existing condition, situation or set
of circumstances that would reasonably be expected to result in such a
Liability, other than: (i) Liabilities disclosed and reserved for in the Issuer
Interim Balance Sheet or in the notes thereto, (ii) Liabilities arising out of
or in connection with this Agreement and the transactions contemplated hereby
and (iii) Liabilities (including Liabilities incurred in the Ordinary Course of
Business since the Issuer Balance Sheet Date) that have not had and would not
reasonably be expected to have, individually or in the aggregate, an Issuer
Material Adverse Effect.

 

10

 

 

3.12 Compliance with Laws, Permits and Court Orders.

 

(a) Issuer and each of its Subsidiaries is, and in the three year period ending
on the date hereof has been, in material compliance with all Applicable Laws.
Issuer is not currently being threatened, and in the three year period ending on
the date hereof, Issuer has not been threatened, in each case to be charged with
or has been given notice of, and to the Knowledge of Issuer is not under
investigation with respect to, any violation of any Applicable Law. There is no
Order of any arbitrator or Governmental Authority outstanding against Issuer or
any of its Subsidiaries.

 

(b) None of Issuer, any of its Subsidiaries, or any of their respective
directors, officers, consultants, agents or other Persons acting for or on their
behalf, has taken any action that would result in a violation by such Person of
(i) the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78m(b), 78dd-1,
78dd-2, 78ff) (the “FCPA”), the Bribery Act of 2010 of the United Kingdom (the
“UK Bribery Act”) or any other anti-corruption or anti-bribery Applicable Law,
(ii) any economic sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control, the U.S. Department of State, Her
Majesty’s Treasury or any applicable prohibited party list maintained by any
U.S. government agency, the European Union or Her Majesty’s Treasury
(collectively, “Sanctions”) and (iii) any applicable export controls laws.
Issuer has conducted its businesses in compliance with the FCPA (and any state
or foreign equivalents), the UK Bribery Act, any other anti-corruption
Applicable Law (including the Federal Anti-Kickback Statute (42 U.S.C. §
1320a-7b), the federal False Claims Act (31 U.S.C. § 3729 et seq.), and any
state or foreign equivalents), Sanctions and applicable export controls laws,
and Issuer has instituted and maintained policies and procedures designed to
cause each such Person to comply with all such Applicable Law.

 

(c) None of Issuer, any of its Subsidiaries or any of their respective
directors, officers, consultants, agents or other Persons acting for or on their
behalf, is a Person that is, or is owned or controlled by Persons that are: (i)
the subject of any Sanctions or (ii) located, organized or resident in a country
or region that is the subject of Sanctions.

 

(d) Issuer and its Subsidiaries hold all material Permits necessary or advisable
to conduct their respective businesses in the places and in such manner in which
such businesses are currently being conducted. (i) Such Permits are valid and in
full force and effect and are not subject to any pending or threatened Action by
any Governmental Authority to suspend, cancel, modify, terminate or revoke any
such Permit, (ii) Issuer and each of its Subsidiaries are in compliance with the
terms and requirements of such Permits, (iii) neither Issuer or any of its
Subsidiaries is in material default under, and no condition exists that with
notice or lapse of time or both would constitute a material default under or
would reasonably be expected to result in any suspension, cancellation,
modification, termination or revocation of, any such Permit and (iv) none of the
Permits shall be terminated or impaired or become terminable, in whole or in
part, as a result of the transactions contemplated hereby.

 

11

 

 

3.13 Litigation.

 

There is no Action pending against, or, to the Knowledge of Issuer, threatened
against or affecting, Issuer, any of its Subsidiaries, any present or former
officer, director or employee of Issuer or any of its Subsidiaries, or any
Person for whom Issuer or any of its Subsidiaries may be liable or any of their
respective properties before (or, in the case of threatened Actions, would be
before) or by any Governmental Authority or arbitrator.

 

3.14 Properties.

 

(a) Issuer and its Subsidiaries have good title to, or good and valid leasehold
interests in, all property and assets reflected on the Issuer Balance Sheet or
acquired after the Issuer Balance Sheet Date, except as have been disposed of
since the Issuer Balance Sheet Date in the Ordinary Course of Business and in
compliance with this Agreement, in each case free and clear of all Liens (other
than Permitted Liens). The properties and assets owned or leased by Issuer and
its Subsidiaries constitute all of the properties and assets necessary for, and
used or useful in, the conduct of their respective businesses in the places and
in such manner in which such businesses are currently being conducted. Neither
Issuer nor any of its Subsidiaries owns or has ever owned any interest in real
property.

 

(b) (i) Each lease, sublease, license or other use or occupancy agreement (each,
a “Lease”) under which Issuer or any of its Subsidiaries leases, subleases,
licenses or otherwise uses or occupies any real property (whether as lessor or
lessee) is valid and in full force and effect and (ii) neither Issuer nor any of
its Subsidiaries, nor to Issuer’s Knowledge any other party to a Lease, has
violated any provision of, or taken or failed to take any act which, with or
without notice, lapse of time, or both, would constitute a breach or default
under the provisions of such Lease, except for those breaches or defaults that,
individually or in the aggregate, are not and would not reasonably be expected
to be material to Issuer and its Subsidiaries, and neither Issuer nor any of its
Subsidiaries has received notice that it has breached, violated or defaulted
under any Lease. Section 3.14(b) of the Issuer Disclosure Schedule sets forth a
true, correct and complete list of all Leases to which Issuer or any of its
Subsidiaries is a party, including all amendments, extensions, renewals and
guarantees with respect thereto, in each case identifying the tenant or lessee
and the landlord or lessor under each such Lease and the address of the real
property associated with such Lease (such property, together with all rights,
title and interest of Issuer or any Subsidiary in and to leasehold improvements
relating thereto, including security deposits, reserves or prepaid rents paid in
connection therewith, collectively, the “Leased Real Property”). Issuer has made
available to Purchaser (in each case, together with all amendments,
modifications, supplements, waivers or other changes thereto) true, correct and
complete copies of all Leases. The performance by Issuer of this Agreement and
the transactions contemplated hereby will not result in the termination of, or
in any increase of any material amounts payable under, any Lease or any material
rights under any Lease or will require the Consent from any party to any such
Lease other than Issuer. With respect to any Leased Real Property, Issuer and
any of its Subsidiaries enjoys peaceful and undisturbed possession of the Leased
Real Property.

 

12

 

 

3.15 Intellectual Property.

 

(a) Section 3.15(a) of the Issuer Disclosure Schedule sets forth a true, correct
and complete list of all Issuer Intellectual Property Rights specifying as to
each such item, as applicable (i) the record and legal owner (or the co-owners)
thereof, and, as applicable, all inventors thereof, (ii) the jurisdiction
(foreign and domestic) in which such item is issued, granted, or registered or
in which any application for issuance, grant or registration has been filed and,
in the case of domain names and social media tags, handles and other
identifiers, the registrant and registrar and the social media platform and
account holder, respectively, (iii) the respective issuance, grant,
registration, filing or application number of such item, (iv) the dates of
filing, application, issuance, grant and registration of such item and (v) in
the case of each of such item that is a Licensed Intellectual Property Right,
whether the applicable Licensed Intellectual Property Right is exclusively or
non-exclusively licensed or sublicensed to Issuer or any of its Subsidiaries,
and the applicable Contract pursuant to which Issuer or any of its Subsidiaries
receives its rights to such Licensed Intellectual Property Right.

 

(b) Issuer and its Subsidiaries (i) are the sole and exclusive owners of all
Owned Intellectual Property Rights and hold all right, title and interest in and
to all Owned Intellectual Property Rights and (ii) have a valid and enforceable
license to the Licensed Intellectual Property Rights, in each case (clauses (i)
and (ii)), free and clear of any Lien. Issuer and its Subsidiaries have taken
all commercially reasonable steps to protect, preserve and maintain their
rights, title and interests in and to Issuer Intellectual Property Rights. The
Owned Intellectual Property Rights constitute all of the Intellectual Property
Rights necessary to, or used or held for use in, the conduct of the business of
Issuer and its Subsidiaries as currently conducted and as proposed by Issuer or
any of its Subsidiaries to be conducted in Issuer SEC Documents. There exist no
material restrictions on the disclosure, use, license or transfer of Issuer
Intellectual Property Rights. The consummation of the transactions contemplated
by this Agreement will not (i) alter, encumber, impair or extinguish any of
Issuer’s or any of its Subsidiaries’ rights in, to or under any Issuer
Intellectual Property Right or the validity, enforceability, right to practice
or use, registration, right to register, license, assign or transfer, ownership,
priority, duration, scope or effectiveness of any of Issuer Intellectual
Property Rights, (ii) trigger termination of any licensed rights in, or any
additional payment obligations with respect to, any of Issuer Intellectual
Property Rights, (iii) impair the right of Purchaser to develop, use, sell,
license or dispose of, or to bring any Action for the infringement of, any
Issuer Intellectual Property Right or (iv) through the operation of any
Contracts to which Issuer or any of its Subsidiaries is a party or otherwise
bound, encumber any of the Intellectual Property Rights owned by or licensed to
Purchaser.

 

13

 

 

(c) Documentation evidencing the complete chains of title with respect to all
Issuer Intellectual Property Rights have been timely and properly recorded with
the U.S. Patent and Trademark Office, the U.S. Copyright Office or their foreign
equivalents, as applicable. Issuer possesses full and reliable documentation
evidencing complete and accurate chains of title for each of the Issuer
Intellectual Property Rights that is a Patent.

 

(d) To the Knowledge of Issuer, no funding, facilities or personnel of any
Governmental Authority or any university, college, research institute or other
educational institution has been or is being used in any respect to create, in
whole or in part, any Issuer Intellectual Property Rights, except for any such
funding or use of facilities or personnel that does not result in such
Governmental Authority or educational institution obtaining ownership of, or use
rights to, such Issuer Intellectual Property Rights, and does not require or
otherwise obligate Issuer or any of its Subsidiaries to grant or offer to any
such Governmental Authority or educational institution any license or other
right to such Issuer Intellectual Property Rights or except as set forth in
Section 3.15(d) of the Issuer Disclosure Schedule. To the Knowledge of Issuer,
no current or former employee or Independent Contractor of Issuer or any of its
Subsidiaries who contributed to the creation or development of Issuer
Intellectual Property Rights has performed services for a Governmental Authority
or any university, college, research institute or other educational institution
related to Issuer’s business as presently conducted during a period of time
during which such employee or Independent Contractor was also performing
services for Issuer or any of its Subsidiaries. As it relates to any Issuer
Intellectual Property Rights in which the U.S. government has rights, Issuer has
taken all necessary steps to comply with the Bayh-Dole Act (35 U.S.C. §§ 200
-212) and any regulations related thereto, including making all necessary
disclosures to the relevant funding agencies and complying with the domestic
manufacturing requirement as set forth in 35 U.S.C. § 204.

 

(e) The conduct of the business of Issuer, including the Exploitation of any
Products, as such business (i) has been, and is currently, conducted and (ii)
proposed to be conducted in Issuer SEC Documents, in each case (clauses
(i)-(ii)), did not, does not and will not, infringe upon, misappropriate or
otherwise violate any Intellectual Property Right (or any right therein, thereto
or thereunder) of any Third Party.

 

(f) No rights or licenses to intellectual property that are not included in
Issuer Intellectual Property Rights are required for Purchaser to Exploit the
Products or to conduct the business of Issuer, as currently conducted or
proposed to be conducted in Issuer SEC Documents.

 

14

 

 

(g) There is no Action pending, or concluded, against, or, to the Knowledge of
Issuer, threatened against or affecting, Issuer or any of its Subsidiaries, or
affecting the conduct of the respective businesses of Issuer or any of its
Subsidiaries (including the research, development, manufacture, marketing,
promotion, offering for sale, sale or other commercialization, shipment, import,
export, distribution or the seeking of regulatory approval, as applicable, of
any Products) (i) based upon, or challenging or seeking to deny or restrict, any
right of Issuer or any of its Subsidiaries in any of Issuer Intellectual
Property Rights, (ii) alleging that any of Issuer Intellectual Property Rights
are invalid or unenforceable, or seeks to deny or restrict the legality, scope,
duration, priority, right to practice or use, right to register, registration or
ownership of Issuer Intellectual Property Rights, (iii) alleging that the use of
any of Issuer Intellectual Property Rights or any services provided, processes
used or products manufactured, used, imported, offered for sale or sold by
Issuer or any of its Subsidiaries do or may conflict with, misappropriate,
infringe, contribute to the infringement of, or otherwise violate any
Intellectual Property Right of any Person or (iv) alleging that Issuer or any of
its Subsidiaries have infringed, misappropriated or otherwise violated any
Intellectual Property Right of any Person. To the Knowledge of Issuer, there are
no facts or circumstances that could give rise to any such Action based upon or
alleging any of the foregoing in clauses (i)-(iv). Neither Issuer nor any of its
Subsidiaries has received from any Person any offer to license any Intellectual
Property Rights of such Person in connection with any actual or threatened claim
of infringement, misappropriation or other violation of any such Intellectual
Property Rights.

 

(h) All Issuer Intellectual Property Rights are valid, enforceable and in full
force and effect, and all Issuer Intellectual Property Rights that are the
subject of an application for issuance, grant or registration are valid and
subsisting. None of Issuer Intellectual Property Rights has been adjudged
invalid or unenforceable in whole or part by a court or administrative agency,
or in the case of pending Patent applications included in Issuer Intellectual
Property Rights, have been the subject of a final and unappealable finding of
unpatentability. All issued Patents, registered Trademarks, registered
Copyrights and applications for any of the foregoing included in Issuer
Intellectual Property Rights were applied for, registered and filed in
compliance with Applicable Law, and all filings, payments and other actions
required to be made or taken to maintain the application, prosecution or
registration of such Issuer Intellectual Property Rights in full force and
effect have been fully and timely made by the applicable deadline.

 

(i) No Issuer Intellectual Property Rights that are material to the Exploitation
of any Product have been abandoned, cancelled, forfeited, relinquished, allowed
to lapse or rejected by any action or failure to take action by Issuer or its
Subsidiaries or, to the Knowledge of Issuer, by any of its or their licensors or
sublicensors.

 

(j) None of Issuer or its Subsidiaries, or, to the Knowledge of Issuer, any
licensor of any Licensed Intellectual Property Right, in each case, has received
any written opinions from counsel with respect to the validity, invalidity,
enforceability, unenforceability, non-infringement or infringement of any of
Issuer Intellectual Property Rights, or with respect to the infringement or
misappropriation of any Patent or other Intellectual Property of any Third Party
in connection with the Exploitation of any Products.

 

(k) To the Knowledge of Issuer, no Person has infringed, misappropriated or
otherwise violated any Owned Intellectual Property Right.

 

15

 

 

(l) Except for those licenses and parties identified in Section 3.15(l) of the
Issuer Disclosure Schedule, none of Issuer or its Subsidiaries has granted any
licenses, sublicenses, options, interests or other rights (including covenants
not to sue and immunities from suit) in or with respect to Issuer Intellectual
Property Rights to any Third Parties.

 

(m) Issuer and its Subsidiaries have taken commercially reasonable actions in
accordance with current industry practice to protect, preserve and maintain the
confidentiality and security of all Issuer Intellectual Property Rights, the
value of which to Issuer or any of its Subsidiaries is contingent upon
maintaining the confidentiality thereof (including any Trade Secrets owned, used
or held for use by Issuer or any of its Subsidiaries), and no such Intellectual
Property Rights have been disclosed other than, on a need-to-know basis, to
employees, representatives and agents of Issuer or any of its Subsidiaries, all
of whom are bound by written confidentiality agreements that protect such
Intellectual Property Rights. Issuer and its Subsidiaries have used commercially
reasonable efforts to prevent disclosure of such Intellectual Property Rights to
any Person who has not executed such written confidentiality agreement and, to
the Knowledge of Issuer, there has been no disclosure of any such Intellectual
Property to any employee or other Person who has not executed a binding and
enforceable confidentiality agreement. True, correct and complete copies of the
forms of agreements referred to in the foregoing clause have been made available
to Purchaser prior to the date hereof, and to the Knowledge of Issuer, no breach
of any such agreement by the other party thereto has occurred or been
threatened.

 

(n) Any Issuer Intellectual Property Rights that are Trade Secrets have been
accurately documented in a manner such that someone reasonably skilled in
DNA-based or immuno- therapeutics or electroporation drug delivery devices, or
the manufacturing or engineering of such therapeutics or devices, could review
such documentation and understand how to practice or use such Trade Secrets to
develop and manufacture the Products or otherwise Exploit the Products.

 

(o) To the extent that any Issuer Intellectual Property Right has been developed
or created by a Third Party (including any current or former officer, director,
employee or Independent Contractor of Issuer or any of its Subsidiaries) for
Issuer or any of its Subsidiaries, Issuer or one of its Subsidiaries, as the
case may be, has a written agreement with such Third Party with respect thereto
pursuant to which such Person has agreed to hold all of Issuer Intellectual
Property Rights in confidence, and Issuer or one of its Subsidiaries thereby
either (i) has obtained ownership of and is the exclusive owner of, or (ii) has
obtained a valid and unrestricted right to exploit, sufficient for the conduct
of its business as currently conducted or proposed to be conducted in Issuer SEC
Documents, such Intellectual Property Right. True, correct and complete copies
of the forms of agreements referred to in the foregoing clauses (i) and (ii)
have been made available to Purchaser prior to the date hereof. To the Knowledge
of Issuer, no breach of any such agreement by the other party thereto has
occurred or been threatened. No current or former employee of, or Independent
Contractor to, Issuer or any of its Subsidiaries owns any right, title, or
interest in or to any Issuer Intellectual Property Right relating to any Product
that was created or developed by such employee or Independent Contractor during
his or her employment or other engagement with Issuer or such Subsidiary.

 

16

 

 

3.16 IT Systems; Privacy and Data Security.

 

(a) To the Knowledge of Issuer, Issuer and each Issuer Subsidiary complies and,
during the three year period ending on the date hereof, has complied in all
material respects with all Privacy and Information Security Requirements.
Neither Issuer nor any Issuer Subsidiary has received notice of any complaint,
investigation, or other inquiry from any Governmental Authority with
jurisdiction within the three year period ending on the date hereof regarding
any actual or possible violation of, or failure to comply with, any Privacy and
Information Security Requirement by Issuer or any Issuer Subsidiary. There is
not currently pending and there has not been within the three year period ending
on the date hereof any Action against Issuer or any Issuer Subsidiary alleging
any violation of, or failure to comply with, any Privacy and Information
Security Requirement.

 

(b) Issuer and each Issuer Subsidiary currently provides, and within the three
year period ending on the date hereof Issuer and each Issuer Subsidiary has
provided, notice designed to be reasonable and accurate of Issuer and Issuer
Subsidiaries’ privacy practices in accordance with Applicable Law. Issuer has
provided to Purchaser copies of all of the current privacy notices on its
websites, and any other privacy notices, disclosures or public representations
with respect to Issuer and Issuer Subsidiaries (collectively, “Privacy Notices”)
in effect within the three year period ending on the date hereof.

 

(c) To the Knowledge of Issuer, no Person has, or is reasonably suspected to
have, gained unauthorized access to or caused a security breach leading to the
loss of confidentiality, integrity, or availability of IT Assets or Personal
Information in a manner that is unlawful or violates contractual agreements.

 

(d) Issuer and each Issuer Subsidiary has made reasonable efforts to provide all
requisite notices and obtain all required Consents (it being understood that
such notices and Consents were designed to satisfy the Applicable Law in force
at the time of their drafting), and to satisfy all other requirements
(including, as applicable, notification to privacy or data protection
authorities), necessary for Processing by Issuer and each Issuer Subsidiary of
Personal Information in connection with the conduct of the business of Issuer as
currently conducted and, subject to Issuer’s Privacy Notices, the business of
Issuer contemplated to be conducted in Issuer SEC Documents and in connection
with the consummation of the transactions contemplated hereby. To the Knowledge
of Issuer, the transactions to be consummated hereunder as of the Closing will
not cause or constitute a material breach or violation of any Applicable Law or
any Privacy Notice.

 

17

 

 

(e) Issuer and each Issuer Subsidiary has implemented and maintained
organizational, administrative, physical and technical safeguards reasonably
designed (but in no event less than commercially reasonable practices in the
industry in which Issuer and each Issuer Subsidiary operates) to (i) secure IT
Assets, and any Personal Information and other confidential information thereon,
from unauthorized access, acquisition, interruption, alteration, modification,
use or other processing, or any other compromise of confidentiality, integrity,
or security; (ii) defend IT Assets against denial of service attacks,
distributed denial of service attacks, hacking attempts and like attacks and
activities by any other Person; and (iii) ensure the continued, uninterrupted
and error-free operation of IT Assets, including employing commercially
reasonable security, maintenance, disaster recovery, redundancy, backup,
archiving and virus or malicious device scanning/protection measures. Issuer has
provided to Purchaser true, correct and complete copies of all such written
procedures currently in effect. Each employee of Issuer or any Issuer Subsidiary
has received training regarding information security that is relevant to each
such employee’s role and responsibility within Issuer or Issuer Subsidiary and
each such employee’s access to Personal Information. The IT Assets are designed
to be adequate for, and to operate and perform in all material respects as
required in connection with, the operation of the business of Issuer.

 

(f) To the Knowledge of Issuer, Issuer and each Issuer Subsidiary has
contractually obligated all Data Processors to contractual terms relating to the
collection, use, and storage of IT Assets, or Personal Information or other
confidential information thereon.

 

(g) To the Knowledge of Issuer, the IT Assets have had no material errors or
defects that have not been reasonably mitigated and contain no code designed to
disrupt, disable, harm, distort or otherwise impede in any manner the legitimate
operation of such IT Assets (including what are sometimes referred to as
“viruses”, “worms”, “time bombs” or “back doors”) that has not been removed or
reasonably mitigated. Neither Issuer nor any Issuer Subsidiary has experienced
any material disruption to, or material interruption in, the conduct of the
business of Issuer attributable to a defect, bug, breakdown, unauthorized
access, introduction of a virus or other malicious programming, or other failure
or deficiency on the part of any IT Assets.

 

(h) Neither Issuer nor any Issuer Subsidiary, is a covered entity, as that term
is defined in HIPAA.

 

(i) Neither Issuer nor any Issuer Subsidiary is required to enter into a
business associate agreement under 45 C.F.R. § 164.502(e)(2).

 

(j) To Issuer’s Knowledge, there has been no security incident or breach, as
those terms are defined in HIPAA, including any loss or unauthorized access, use
or disclosure, of protected health information (that is subject to, and as
defined by, HIPAA) held by Issuer or any Issuer Subsidiary, that would
constitute a breach for which notification to individuals, the media, or the
U.S. Department of Health and Human Services is required under 45 C.F.R. Part
164, Subpart D.

 

18

 

 

(k) There are no pending Actions arising from or relating to Issuer’s or Issuer
Subsidiaries’ compliance with HIPAA; nor, to Issuer’s Knowledge, are there any
facts or circumstances that would reasonably be expected to form the basis for
any such Action.

 

3.17 Taxes.

 

(a) All income Tax Returns and material other Tax Returns that are required to
be filed by or on behalf of Issuer or any of its Subsidiaries have been duly and
timely filed with the appropriate Taxing Authority (after giving effect to any
valid extensions of time in which to make such filings). All Tax Returns filed
with respect to Issuer or any of its Subsidiaries are true, complete, and
correct in all material respects. All Taxes payable by or on behalf of Issuer or
any of its Subsidiaries have been fully and timely paid (whether or not shown on
any Tax Return), and, where payment is not yet due, Issuer has established in
accordance with GAAP an adequate accrual for all material Taxes through the end
of the last period for which Issuer and its Subsidiaries ordinarily record items
on their respective books.

 

(b) Issuer and each of its Subsidiaries has complied with all Applicable Laws
relating to the payment and withholding of Taxes and has duly and timely
reported, withheld and paid over to the appropriate Taxing Authority all amounts
required to be reported, withheld or paid over with respect to any payment to
any employee, independent contractor, creditor, shareholder, vendor or other
Person.

 

(c) All income and franchise Tax Returns of Issuer and its Subsidiaries through
the Tax year ended July 31, 2015 have been examined and closed by the relevant
Taxing Authority or are Tax Returns with respect to which the applicable period
of assessment under Applicable Laws, after giving effect to extensions or
waivers, has expired.

 

(d) There is no dispute, claim, or Action now pending, or threatened in writing,
against or with respect to Issuer or its Subsidiaries in respect of any material
amount of Tax or material Tax Return.

 

(e) No deficiency of Taxes in respect of Issuer or any of its Subsidiaries has
been asserted in writing by any Taxing Authority that has not otherwise been
resolved.

 

(f) There is not in force any extension or waiver of the statute of limitations
with respect to the time to assess Taxes of Issuer or any of its Subsidiaries.

 

(g) Within the past three years, neither Issuer nor any of its Subsidiaries
distributed stock of another Person, or had its stock distributed by another
Person, in a transaction intended to be governed in whole or in part by Section
355 or Section 361 of the Code or any corresponding provision of state, local or
foreign Applicable Laws.

 

19

 

 

(h) Neither Issuer nor any of its Subsidiaries has entered into, or been party
to, any “reportable transaction” within the meaning of Section 6707A(c)(1) of
the Code or any corresponding provision of state, local or foreign Applicable
Laws.

 

(i) Neither Issuer nor any of its Subsidiaries has received or applied for a
private letter ruling from the IRS (or any comparable ruling from any other
Taxing Authority) or entered into a closing agreement pursuant to Section 7121
of the Code (or any similar provision of state, local or foreign Applicable
Laws).

 

(j) Neither Issuer nor any of its Subsidiaries is a party to any joint venture,
partnership or other arrangement that is treated as a partnership for U.S.
federal, state, local or foreign income tax purposes.

 

(k) Neither Issuer nor any of its Subsidiaries is or has ever been a U.S. real
property holding corporation within the meaning of Section 897(c)(2) of the
Code.

 

(l) Issuer and each of its Subsidiaries have duly kept and properly maintained
all material records for all taxable years still open for audit that such Person
is required to keep for Tax purposes under any Applicable Laws, and such records
have been made available for inspection at the premises of Issuer or one of its
Subsidiaries, as applicable. Issuer and each of its Subsidiaries are in
compliance with all applicable transfer pricing laws and regulations (including
Section 482 of the Code and the U.S. Treasury Regulations thereunder, and any
similar provision of state, local, or foreign Tax Law), including maintenance of
contemporaneous documentation. All intercompany agreements have been and are on
arm’s length terms.

 

(m) Neither Issuer nor any of its Subsidiaries (i) is or has been a member of an
“affiliated group” within the meaning of Section 1504 of the Code or of any
other similar affiliated, consolidated, combined or unitary group under state,
local or foreign Applicable Laws; other than such a group all of the members of
which are Issuer or one or more Subsidiaries; (ii) has any Liability for Taxes
of any Person (other than Issuer or any of its Subsidiaries) under U.S. Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign Applicable Laws) or as transferee or successor; or (iii) has any
Liability or potential Liability to another Person under any Tax Sharing
Agreement (other than in the Ordinary Course of Business where such provision is
ancillary to the agreement).

 

(n) Section 3.17(n) of the Issuer Disclosure Schedule contains a true, correct
and complete list of all jurisdictions (foreign and domestic) in which Issuer
and each of its Subsidiaries currently files Tax Returns. No claim has been made
in writing by any Taxing Authority in a jurisdiction in which Issuer or its
Subsidiaries do not file Tax Returns to the effect that Issuer or any of its
Subsidiaries is or may be subject to taxation by, or required to file any Tax
Return in, such jurisdiction.

 

20

 

 

(o) No Subsidiary of Issuer is or has ever been a “passive foreign investment
company” within the meaning of Section 1297(a) of the Code with respect to any
shareholder of such Subsidiary or a foreign corporation described in Section
7874(b) of the Code. Neither Issuer nor any of its Subsidiaries has made an
election under Section 965(h) of the Code to pay the net tax Liability under
Section 965 in installments.

 

3.18 Employee Benefit Plans; Labor Matters.

 

(a) Section 3.18(a) of the Issuer Disclosure Schedule lists each Employee Plan
and separately indicates the sponsor(s) of each Employee Plan. For each Employee
Plan, Issuer has furnished to Purchaser a copy of such plan (or a description,
if such plan is not written) and all amendments thereto and written
interpretations thereof, including a copy of (if applicable) (i) Material
Contracts related to such Employee Plan including trust agreements, insurance
Contracts, and administrative service agreements and (ii) each summary plan
description and summary of material modifications. No Employee Plan is subject
to any laws other than those of the U.S. or any state, country or municipality
in the U.S. No Employee Plan is sponsored or maintained by a Third Party
provider such as a professional employer organization.

 

(b) Issuer has made available to Purchaser a list of each (i) Employment
Agreement (other than at-will offer letters with no severance or change in
control benefits or guaranteed term or payments), (ii) Consulting Agreement
pursuant to which an Independent Contractor is entitled to receive (or is
reasonably expected to be entitled to receive) more than $50,000 during any
12-month period and (iii) restrictive covenant Contract and indemnification
Contract entered into with any Employees or Independent Contractor, in each case
as in effect as of the date of this Agreement. A copy of each such Employment
Agreement, Consulting Agreement or other Contract, as the case may be, together
with any amendments thereto, has previously been made available to Purchaser. A
copy of each agreement or Contract between any professional employer
organization or other staffing organization, on the one hand, and Issuer or any
of its Subsidiaries, on the other hand, has been made available to Purchaser.
Each current and former Employee and Independent Contractor has executed a
nondisclosure and assignment-of-rights agreement for the benefit of Issuer,
vesting all rights in work product created by such Employee or Independent
Contractor during such individual’s affiliation with Issuer, and a copy of each
such agreement has previously been made available to Purchaser. To Issuer’s
Knowledge, no current Employee or Independent Contractor is a party to, or is
otherwise bound in any way by, any Contract that in any way may restrict the
performance of such Employee’s or Independent Contractor’s duties to Issuer or
its Subsidiaries.

 

(c) Each Service Provider treated or classified by Issuer or any of its
Subsidiaries as a non-employee has been properly treated or classified as such
for all purposes, and no such individual shall have a valid claim against Issuer
or any of its Subsidiaries for eligibility to participate in or benefits under
any Employee Plan if such individual is later reclassified as (or determined to
be) an employee of Issuer or any of its Subsidiaries. All Employees are employed
in the U.S., and all of the terms and conditions of their employment are
governed exclusively by the Applicable Law of the U.S. and not the Applicable
Law of any other jurisdiction. Issuer and its Subsidiaries have completed a Form
I-9 (Employment Eligibility Verification) for each Employee, and each such Form
I-9 has since been updated as required by Applicable Law and, to Issuer’s
Knowledge, is true, correct and complete in all material respects.

 

21

 

 

(d) Neither Issuer nor any of its ERISA Affiliates sponsors, maintains,
administers or contributes to (or has any obligation to contribute to), or has
in the past sponsored, maintained, administered or contributed to (or had any
obligation to contribute to), or has any Liability with respect to, (i) a
“defined benefit plan” (as defined in Section 3(35) of ERISA or Section 414(j)
of the Code); (ii) a “multiemployer plan” (as defined in Sections 4001(a)(3) or
3(37)(A) of ERISA); (iii) a plan subject to Section 302 or Title IV of ERISA or
Section 412 or 4971 of the Code; (iv) a “multiple employer welfare arrangement”
(as defined in Section 3(40) of ERISA); (v) a “multiple employer plan” (as
defined in 29 C.F.R. § 4001.2) or a plan subject to Section 413(c) of the Code;
or (vi) any plan, program or arrangement that provides for post-retirement or
other post-employment health or other welfare benefits (other than health care
continuation coverage as required by Section 4980B of the Code or similar
Applicable Law for which the covered individual pays the full cost of coverage)
or that provides health or other welfare benefits (except for flexible spending
accounts) on a less-than-fully insured basis. No Employee Plan is or has ever
been, or currently funds or has ever been funded by, a “voluntary employees’
beneficiary association” within the meaning of Section 501(c)(9) of the Code or
other funding arrangement for the provision of welfare benefits.

 

(e) Each Employee Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and received a favorable determination letter from the
IRS to the effect that such Employee Plan satisfies the requirements of Section
401(a) of the Code (or, if such plan uses an IRS pre-approved plan document,
such plan document has received a favorable opinion from the IRS that the form
meets the tax qualification requirements and Issuer is entitled to rely on such
favorable opinion), and there are no facts or circumstances that could
reasonably be expected to cause the loss of such qualification.

 

(f) Each Employee Plan has been maintained, funded and administered in
compliance with its terms and with all Applicable Law, including ERISA and the
Code. No Action (other than routine claims for benefits) is pending against or
involves or, to Issuer’s Knowledge, is threatened against or threatens to
involve, any Employee Plan or any fiduciary thereof before any arbitrator or any
Governmental Authority, including the IRS and the U.S. Department of Labor, and,
to Issuer’s Knowledge, there are no facts that reasonably would be expected to
give rise to any such Action.

 

(g) All assets of any Employee Plan consist of cash or actively traded
securities, and no asset of any Employee Plan consists of employer securities
(within the meaning of Section 407(d)(1) of ERISA).

 

22

 

 

(h) All returns, reports and disclosure statements required to be made under
Applicable Law with respect to all Employee Plans have been timely filed or
delivered. Neither Issuer nor any of its ERISA Affiliates nor any of their
directors, officers, employees or agents, nor any fiduciary, trustee or
administrator of any Employee Plan or trust created under any Employee Plan, has
engaged in or been a party to any non-exempt “prohibited transaction” as defined
in Section 4975 of the Code and Section 406 of ERISA, and to Issuer’s Knowledge,
no non-exempt “prohibited transaction,” within the meaning of section 406 of
ERISA or section 4975 of the Code, has occurred with respect to any Employee
Plan. Neither Issuer nor any Subsidiary of Issuer, has or could reasonably be
expected to have any Liability for Taxes under Sections 4975 through 4980 or
Sections 4980B through 4980I of the Code or other excise Taxes or penalties with
respect to any Employee Plan. No fiduciary (within the meaning of Section 3(21)
of ERISA, has breached his, her, or its fiduciary duty with respect to an
Employee Plan or otherwise has any Liability in connection with any acts taken
(or failed to be taken) with respect to the administration or investment of the
assets of any Employee Plan that could reasonably result in material Liability
to Issuer or any Employee Plan.

 

(i) There has been no amendment to, written interpretation of or announcement
(whether or not written) by Issuer or any of its Affiliates relating to, or
change in employee participation or coverage under, any Employee Plan that would
materially increase the expense of maintaining such plan above the level of
expense incurred in respect thereof for the fiscal year ended on the Issuer
Balance Sheet Date, and none of Issuer or any of its Affiliates has a formal
plan, commitment or proposal, whether legally binding or not, or has made a
commitment to employees to make such an amendment, interpretation, announcement,
or change or to create any additional employee benefit plan, program, or
arrangement. Issuer may terminate or amend any Employee Plan, at any time in its
sole discretion, without incurring any Liability other than with respect to
benefits that have already accrued under a retirement plan.

 

(j) For each Employee Plan, all contributions, premiums and payments that have
become due through the date hereof have been made within the time periods
prescribed by the terms of such plan and Applicable Law, and all contributions,
premiums and payments for any period ending on or before the Closing Date that
have not yet become due are properly accrued to the extent required to be
accrued under applicable accounting principles and have been properly reflected
on the Issuer Balance Sheet or disclosed in the notes thereto.

 

(k) Except as set forth on Section 3.18(k) of the Issuer Disclosure Schedule,
neither the execution of this Agreement nor the consummation of the transactions
contemplated hereby will (either alone or together with any other event) (i)
entitle any current or former Service Provider to any payment or benefit or
acceleration of any payment or benefit, including any bonus, retention,
severance, retirement or job security payment or benefit, (ii) accelerate the
time of payment or vesting or trigger any payment or funding (through a grantor
trust or otherwise) of compensation or benefits under, or increase the amount
payable or trigger any other obligation under, any Employee Plan or (iii) limit
or restrict the right of Issuer or any of its Subsidiaries or, after the
Closing, Purchaser or any of its Affiliates, to merge, amend or terminate any
Employee Plan.

 

23

 

 

(l) No Employee Plan or other compensation or benefit arrangement, individually
or collectively, provides for the payment of any amount to a Service Provider
(including any payment resulting from the execution of this Agreement or
consummation of the transactions contemplated hereby (either alone or together
with any other event)) that would not be deductible under Section 162(m) or
Section 280G of the Code. Neither Issuer nor any of its Subsidiaries has any
obligation to gross-up, indemnify or otherwise reimburse any current or former
Service Provider for any Tax incurred by such Service Provider, including under
Section 409A or Section 4999 of the Code.

 

(m) Neither Issuer nor any of its Subsidiaries is currently negotiating in
connection with entering into, or has, at any time, been a party to or had any
obligations under, any Collective Bargaining Agreement. To Issuer’s Knowledge,
there is no, and there never has been any, organizational campaign, petition or
other unionization activity pending or threatened, seeking recognition of a
collective bargaining unit relating to any Employee.

 

(n) Issuer and its Subsidiaries are, and have been for the three year period
ending on the date hereof, in compliance in all material respects with all
Applicable Laws relating to labor and employment and the engagement of
non-employee service providers, including (i) all contractual commitments, (ii)
all Applicable Laws relating to labor management relations, wages, hours,
overtime, employee classification, equal opportunity, discrimination, sexual
harassment, disability accommodation, protected leave, civil rights, affirmative
action, work authorization, immigration, safety and health, information privacy
and security, wage payment, the payment and withholding of Taxes and workers
compensation and (iii) the Worker Adjustment and Retraining Notification Act and
any comparable foreign, state or local law. Issuer and its Subsidiaries have, or
will have no later than the Closing Date, paid all outstanding compensation of
Employees and all fees or other compensation of the Independent Contractors due
to be paid through the Closing Date, except that in the event the Closing Date
occurs in the middle of a pay period, any outstanding compensation of Employees
and all fees or other compensation of the Independent Contractors due to be paid
at the end of such pay period will be paid in due course as of the end of such
pay period.

 

(o) Each Employee Plan that is a “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Code has a plan document that
satisfies the requirements of Section 409A of the Code and has been operated in
material compliance with the terms of such plan document and the requirements of
Section 409A of the Code, in each case such that no Tax is or has been due or
payable under Section 409A of the Code with respect to amounts deferred or
payable under such Employee Plan.

 

24

 

 

(p) To Issuer’s Knowledge, (a) no allegations of sexual harassment have been
made against any Employee, and (b) neither Issuer nor any of its Affiliates have
entered into any settlement agreements related to allegations of sexual
harassment or misconduct by an Employee.

 

3.19 Material Contracts.

 

(a) Except as set forth in Section 3.19 of the Issuer Disclosure Schedule or
filed in Issuer’s periodic reports filed with the SEC and publicly available at
least two Business Days prior to the date hereof, neither Issuer nor any of its
Subsidiaries is a party to or bound by:

 

(i) any Contract (A) relating to the employment of, or the performance of
services by, any director, employee or consultant, (B) the terms of which
obligate or may in the future obligate Issuer or any of its Subsidiaries to make
any severance, termination or similar payment to any current or former employee,
(C) pursuant to which Issuer or any of its Subsidiaries may be obligated to make
any bonus or similar payment to any current or former employee or director or
(D) that is a Collective Bargaining Agreement;

 

(ii) any Contract relating to any partnership, joint venture, strategic
alliance, collaboration, material research and development project or other
similar arrangement;

 

(iii) any Contract (excluding licenses for commercial off the shelf computer
software that are generally available on nondiscriminatory pricing terms)
pursuant to which Issuer or any of its Subsidiaries (A) obtains the right to
use, or a covenant not to be sued under, any Intellectual Property Right or (B)
grants the right to use, or a covenant not to be sued under, any Intellectual
Property Right;

 

(iv) any Contract with any Governmental Authority;

 

(v) any Contract with sole-source or single-source suppliers of material
tangible products or services or pursuant to which either Issuer or any of its
Subsidiaries has agreed to purchase a minimum quantity of goods relating to any
product or product candidate or has agreed to purchase goods relating to any
product or product candidate exclusively from a certain party;

 

(vi) any Contract (A) that relates to the research, development, distribution,
marketing, supply, license, collaboration, co-promotion or manufacturing of any
Product or (B) that otherwise provides for the purchase or sale of products or
services by Issuer or any of its Subsidiaries in excess of $100,000;

 

(vii) any stockholders, investors rights, registration rights, tax receivables
or similar or related Contract or arrangement;

 

25

 

 

(viii) any Contract containing “most favored nation” or similar preferential
pricing provisions, any exclusive dealing arrangement or any arrangement that
grants any right of first refusal, first offer, first negotiation or similar
preferential right;

 

(ix) any Contract (A) that obligates Issuer (together with its Subsidiaries) to
make aggregate payments in excess of (x) $100,000 in the current or any future
calendar year or (y) $250,000 in the aggregate, (B) related to an acquisition or
divestiture that contains continuing representations, covenants, indemnities or
other obligations (including “earn out” or other contingent payment obligations)
or (C) pursuant to which Issuer or any of its Subsidiaries has continuing
obligations or interests involving the payment of royalties or other amounts
calculated based upon the revenues or income of Issuer or any of its
Subsidiaries or any other material contingent payment obligations, in each case
that is not terminable by Issuer or its Subsidiaries without penalty without
more than 60 days’ notice;

 

(x) any Lease, except as identified on Section 3.14(b) of the Issuer Disclosure
Schedule;

 

(xi) any Contract that provides for indemnification of any current or former
officer, director or employee;

 

(xii) any Contract for the disposition of all or any significant portion of the
assets or business of Issuer or any of its Subsidiaries or for the acquisition,
directly or indirectly, of a material portion of the assets or business of any
other Person (whether by merger, sale of stock or assets or otherwise);

 

(xiii) any Contract relating to indebtedness for borrowed money, any guarantees
thereof or the granting of Liens over the property or assets of Issuer or any of
its Subsidiaries;

 

(xiv) any Contract relating to any loan or other extension of credit made by
Issuer or any of its Subsidiaries;

 

(xv) any Contract containing any provision or covenant limiting in any material
respect the ability of Issuer or any of its Subsidiaries to (A) sell any
products or services of or to any other Person or in any geographic region, (B)
engage in any line of business or (C) compete with or to obtain products or
services from any Person, or limiting the ability of any Person to provide
products or services to Issuer or any of its Subsidiaries;

 

(xvi) any Contract requiring Issuer, or any successor thereto or acquirer
thereof, to make any payment whether severance or otherwise to another Person
related to, in connection with, or as a result of a change of control of Issuer
(a “Change of Control Payment”) or that gives a Third Party a right to receive
or elect to receive a Change of Control Payment; or

 

26

 

 

(xvii) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K) or any other Contract that is material to Issuer and its
Subsidiaries, taken as a whole (all Contracts of the type described in this
Section 3.19(a) being referred to herein as “Material Contracts”).

 

(b) Issuer has made available to Purchaser prior to the date hereof a true,
correct and complete copy of each Material Contract. (i) Each of the Material
Contracts is valid, binding and in full force and effect and (ii) neither Issuer
nor any of its Subsidiaries, nor, to Issuer’s Knowledge, any other party to a
Material Contract, has breached or violated in any material respect any
provision of, or taken or failed to take any act which, with or without notice,
lapse of time, or both, would constitute a breach or a default under the
provisions of such Material Contract, and neither Issuer nor any of its
Subsidiaries has received notice that it has breached, violated or defaulted in
any material respect under any Material Contract.

 

3.20 Finders’ Fees.

 

Except for Torreya Partners LLC and The Sage Group, there are no investment
bankers, brokers, finders or other intermediaries that have been retained by or
are authorized to act on behalf of Issuer or any of its Subsidiaries who might
be entitled to any broker’s, finder’s or similar fee or commission from Issuer
or any of its Affiliates in connection with any of the transactions contemplated
by this Agreement. Issuer has made available to Purchaser prior to the date
hereof a true, correct and complete copy of all agreements pursuant to which
Torreya Partners LLC and The Sage Group are entitled to any fees, expenses or
indemnification in connection with any of the transactions contemplated by this
Agreement.

 

3.21 Opinion of Financial Advisor.

 

Issuer has received the opinion of Torreya Partners LLC (the “Financial
Advisor”), to the effect that, as of the date of this Agreement, the Purchase
Price is fair to Issuer from a financial point of view, and such opinion has not
been withdrawn, revoked or modified. Issuer will make available a true, correct
and complete copy of the written opinion of Torreya Partners LLC to Purchaser
solely for informational purposes on the date hereof following execution of this
Agreement.

 

3.22 Antitakeover Statutes.

 

No “fair price”, “moratorium”, “control share acquisition”, “business
combination” or other similar antitakeover statute or regulation enacted under
U.S. state or federal laws is applicable to Issuer, the Shares, this Agreement
or the transactions contemplated by or relating to any of the foregoing. The
action of the Board in approving this Agreement and transactions contemplated by
or relating to any of the foregoing is sufficient to render inapplicable thereto
any such antitakeover statute or regulation and to result in Purchaser not being
considered an “interested stockholder” for purposes of NRS 78.3787. As of the
date of this Agreement, neither Issuer nor any of its Subsidiaries is a party to
any stockholder rights agreement, rights plan, “poison pill” or other similar
agreement or plan, except as set forth on Section 3.22 of the Issuer Disclosure
Schedules.

 

27

 

 

3.23 Regulatory Matters.

 

(a) All activities of Issuer and its Subsidiaries that are subject to the
jurisdiction of the FDA or any comparable Governmental Authority, or subject to
Health Care Laws, have been conducted in compliance in all material respects
with all applicable requirements under all such Health Care Laws.

 

(b) Neither Issuer, any of its Subsidiaries nor, to Issuer’s Knowledge, any
Third Party, has received notice or other communication alleging a possible
material violation by Issuer or its Subsidiaries of any Health Care Law.

 

(c) There are no Actions pending or, to Issuer’s Knowledge, threatened, with
respect to an actual or alleged violation by Issuer, any of its Subsidiaries, or
to Issuer’s Knowledge, any Third Party, of any Health Care Law applicable to
Issuer or any of its Subsidiaries.

 

(d) To Issuer’s Knowledge, there is no information, condition, event, occurrence
or circumstance that would reasonably be expected to adversely affect, in any
material respect, the acceptance, obtaining or maintaining of any Product
Registration for any of the Products.

 

(e) Issuer owns all Product Registrations with respect to the Products, and each
of such Product Registrations is in full force and effect. All of the Products
are being, and at all times have been, Exploited in compliance with the
requirements for the applicable Product Registrations.

 

(f) Issuer has made available to Purchaser true, correct and complete copies of
(A) all material filings with the FDA or equivalent Governmental Authority
relating to any of the Products, (B) all material correspondence and
communications with the FDA or equivalent Governmental Authority relating to any
of the Products and (C) all material data, information, results, analyses, trial
protocols, publications, and reports relating to the safety and efficacy of the
Products.

 

(g) Issuer has made available to Purchaser its current plan for development of
all Products, including Issuer’s current plan for obtaining Product
Registrations necessary to ultimately commercialize the Products.

 

28

 

 

(h) All applications, notifications, submissions, information, claims, reports
and statistics and other data, utilized as the basis for, or submitted in
connection with, any Product Registration for any Product, when submitted to the
FDA or such other applicable Governmental Authority were true, correct and
complete in all material respects as of the date of submission and any necessary
or required updates, changes, corrections or modification to such applications,
submissions, information and data have been submitted to the FDA or such other
applicable Governmental Authority. None of the filings made by or on behalf of
Issuer or any of its Subsidiaries with the FDA or an equivalent Governmental
Authority relating to any of the Products contained any untrue statement of a
material fact or fraudulent statement or omitted any material fact necessary to
make the statements therein not misleading.

 

(i) Neither Issuer, any of its Subsidiaries or any officer, director, employee
or, to Issuer’s Knowledge, agent of Issuer or any of its Subsidiaries, or any
Third Party, (A) has committed any act, or made a statement, or failed to make a
statement, that could reasonably be expected to provide a basis for the FDA or
any other Governmental Authority to invoke FDA’s policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities” set forth
in 56 Fed. Reg. 46191 (September 10, 1991) or any similar policy with respect to
Issuer, any of its Subsidiaries or any of their respective officers, directors
or employees; (B) has been charged with or convicted of any criminal offense
relating to the delivery of an item or service under Medicare, Medicaid, TRICARE
or any similar government health care program (collectively, “Federal Health
Care Programs”); (C) has been subject to, or convicted of any crime or engaged
in any conduct that would reasonably be expected to result in, debarment,
exclusion, or suspension from participation in any Federal Health Care Program,
or otherwise under Section 306 of the FDCA or any similar Applicable Law, and no
Action is pending or, to Issuer’s Knowledge, threatened, relating to such
debarment or conviction of Issuer, any of its Subsidiaries, or any such other
Person; (D) has had a civil monetary penalty assessed against it, him or her
under Section 1128A of the Social Security Act, codified at Title 42, Chapter 7,
of the U.S. Code; or (E) to Issuer’s Knowledge, is the target or subject of any
current or potential investigation relating to any Federal Health Care
Program-related offense.

 

(j) Except as provided in Section 3.23(j) of the Issuer Disclosure Schedule,
neither Issuer nor any of its Subsidiaries nor, to Issuer’s Knowledge, any Third
Party, has received, and there is no threat of, any warning letter or untitled
letter, report of inspectional observations, including FDA Form 483,
establishment inspection reports, notices of violation, enforcement notices or
other documents from any Governmental Authority or any Review Board alleging a
lack of material compliance by Issuer, any of its Subsidiaries, or any such
Third Party with any Applicable Law or Product Registration in connection with
the Products.

 

(k) No Product has been recalled, withdrawn, suspended or discontinued (whether
voluntarily or otherwise) and no proceedings (whether completed or pending)
seeking the recall, withdrawal, suspension, discontinuation, or seizure of any
such Product are pending, or to Issuer’s Knowledge, threatened, against Issuer
or any of its Subsidiaries, nor have any such proceedings been pending at any
time.

 

29

 

 

(l) Neither Issuer nor any of its Subsidiaries nor, to Issuer’s Knowledge, any
Third Party, has received any notice or other correspondence that a Governmental
Authority with jurisdiction over any Product has commenced or, to Issuer’s
Knowledge, threatened to commence proceedings to (i) withdraw or otherwise
suspend, revoke or materially amend any Product Registration or (ii) enjoin the
Exploitation of any Product, and, to Issuer’s Knowledge, no event has occurred
that would reasonably be expected to give any Governmental Authority any right
to take any such action. Neither Issuer nor any of its Subsidiaries has been
requested by any Governmental Authority to voluntarily withdraw a Product
Registration or to discontinue Exploiting a Product.

 

(m) All preclinical and clinical studies conducted or sponsored by or on behalf
of Issuer or any of its Subsidiaries are being and have been conducted in
compliance in all material respects with the applicable protocols, procedures
and controls, and applicable Health Care Laws. Except as set forth in Section
3.23(m) of the Issuer Disclosure Schedule, no clinical trial conducted or
sponsored by or on behalf of Issuer has been terminated or suspended by the FDA
or any other applicable Governmental Authority or any Review Board, and neither
the FDA nor any other applicable Governmental Authority has commenced or, to
Issuer’s Knowledge, threatened to initiate, any action to place a clinical hold
order on, or otherwise terminate, delay, suspend, materially modify, or
materially restrict, any previous, proposed or ongoing clinical trial conducted
or proposed to be conducted by or on behalf of Issuer or any of its
Subsidiaries. Neither Issuer nor any of its Subsidiaries has received any notice
or other communication from FDA or any other applicable Governmental Authority
or any Review Board with respect to any previous or ongoing pre-clinical or
clinical studies requiring the termination, suspension, or material modification
of such studies. With respect to any clinical trial conducted by or on behalf of
Issuer or any of its Subsidiaries with respect to any Product in connection with
or as the basis for any submission to the FDA or other comparable Governmental
Authority of any regulatory approval or application therefor, (i) such clinical
trials have been properly registered to the extent required under all applicable
Health Care Laws, including on clinicaltrials.gov if required, and (ii) the
results of all such clinical trials have been disclosed to the extent required
under all applicable Health Care Laws, in each case including Section 402 of the
PHSA and the implementing regulations codified in 42 CFR Part 11. To Issuer’s
Knowledge, none of the clinical investigators involved in the Exploitation of
the Products by or on behalf of Issuer or its Subsidiaries has been or is
disqualified, restricted or otherwise sanctioned by FDA, the U.S. Department of
Health and Human Services, or any other applicable Governmental Authority.

 

(n) There is not and has not been, and to Issuer’s Knowledge there is no threat
of, any return or defect of any Product proposed to be used during a clinical
investigation, nor has Issuer issued any replacements, safety alerts or any
other notice to an investigator or Governmental Authority asserting potential
lack of safety or regulatory compliance with respect to any Product, and to
Issuer’s Knowledge, there are no facts that would be reasonably likely to result
in the foregoing or a termination or suspension of developing and testing of any
such Products.

 

30

 

 

(o) Section 3.23(o) of the Issuer Disclosure Schedule sets forth a true, correct
and complete listing of all Products currently or previously Exploited by Issuer
or any of its Subsidiaries.

 

(p) Section 3.23(p) of the Issuer Disclosure Schedule sets forth a true, correct
and complete listing of all previous, current, and planned preclinical and
clinical trials for any Product by or on behalf of Issuer or any of its
Subsidiaries.

 

(q) Section 3.23(q) of the Issuer Disclosure Schedule sets forth (i) each Third
Party contract research organization or other provider of services engaged by
Issuer or any of its Subsidiaries to perform clinical studies and trials on any
Product and (ii) each Third Party manufacturer of any Product and each supplier
that is under Contract with Issuer or any of its Subsidiaries to supply material
components and products incorporated into any Product. To Issuer’s Knowledge,
each such Third Party (i) has complied and is complying in all material respects
with all applicable Health Care Laws, and any other Applicable Laws; and (ii)
has all approvals necessary to conduct its business and perform its obligations
to Issuer or any of its Subsidiaries and all such approvals are in full force
and effect.

 

3.24 Committee on Foreign Investment in the U.S. Pilot Program.

 

Neither Issuer nor any of its Subsidiaries produces, designs, tests,
manufactures, fabricates, or develops one or more “critical technologies,” as
defined in Section 721 of the Defense Production Act of 1950 (50 U.S.C. § 4565).

 

3.25 Transactions with Affiliates.

 

No (a) present or former officer or director of Issuer or any of its
Subsidiaries, (b) beneficial owner (as defined in Rule 13d-3 under the 1934 Act)
of 5% or more of any class of securities of Issuer or any of its Subsidiaries or
(c) Affiliate or “associate” or any member of the “immediate family” (as such
terms are respectively defined in Rules 12b-2 and 16a-1 of the 1934 Act) of any
Person described in the foregoing clauses (a) or (b) (each of the foregoing, a
“Related Party”) is a party to any actual or proposed transaction, agreement,
commitment, arrangement, understanding or Contract with Issuer or any of its
Subsidiaries or has engaged in any transaction with Issuer or any of its
Subsidiaries during the three year period ending on the date hereof except as
set forth on Section 3.25 of the Issuer Disclosure Schedules.

 

31

 

 

3.26 Insurance.

 

Issuer has delivered or otherwise made available to Purchaser prior to the date
hereof a copy of all material insurance policies and all material self-insurance
programs and arrangements relating to the business, assets and operations of
Issuer and its Subsidiaries. All such insurance policies are in full force and
effect, all premiums thereon have been timely paid or, if not yet due, accrued.
There is no material claim pending under Issuer’s or any of its Subsidiaries’
insurance policies or fidelity bonds as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or bonds. Issuer and its
Subsidiaries are in compliance in all material respects with the terms of such
policies and bonds, and Issuer maintains the types and amounts of insurance
coverage that are reasonably customary for companies in similar lines of
business as Issuer and its Subsidiaries. Issuer has no Knowledge of any
threatened termination of, or material premium increase with respect to, any of
such policies or bonds.

 

3.27 Shares.

 

The Purchased Shares to be issued pursuant to this Agreement have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered pursuant to this Agreement against payment of the consideration
therefor specified herein, will be validly issued, fully paid and
non-assessable.

 

3.28 No Disqualification Events.

 

None of Issuer, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of Issuer participating in the offering
hereunder, any beneficial owner of 20% or more of Issuer’s outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the 1933 Act) connected with Issuer in
any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). Issuer has exercised reasonable care to determine whether
any Issuer Covered Person is subject to a Disqualification Event.

 

3.29 Listing and Maintenance Requirements.

 

The Common Stock is registered pursuant to Section 12(b) of the 1934 Act, and
the Issuer has taken no action designed to, or which to its Knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the 1934 Act nor has Issuer received any notification that the SEC is
contemplating terminating such registration. Issuer has not, in the twelve (12)
months preceding the date hereof, received notice from Nasdaq to the effect that
Issuer is not in compliance with the listing or maintenance requirements of
Nasdaq. Issuer is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements. The issuance and sale of the Purchased Shares
hereunder do not contravene the rules and regulations of Nasdaq. The Common
Stock is currently eligible for electronic transfer through the Depository Trust
Company and Issuer is current in payment of the fees to the Depository Trust
Company in connection with such electronic transfer.

 

32

 

 

3.30 No Registration.

 

Assuming the accuracy of Purchaser’s representations and warranties set forth
herein, no registration under the 1933 Act is required for the offer and sale of
the Purchased Shares by Issuer to Purchaser as contemplated hereby.

 

3.31 Disclosure.

 

Except for the issuance of the Purchased Shares and other transactions
contemplated by this Agreement, to the Knowledge of Issuer, no event, Liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to Issuer or its business,
properties, operations, assets or financial condition, that would be required to
be disclosed by Issuer under applicable securities Laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least four (4) Business Days prior to the date that this representation is made.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Issuer as follows and on the Closing
Date (except for any representations and warranties that are expressly stated to
have been made as of a specified date prior to the date of this Agreement, which
shall have been true and correct as of such specified date) that:

 

4.1 Authority.

 

The Purchaser is a corporation organized and existing under the Laws of Delaware
with full power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by Purchaser of the transactions contemplated by such agreements
have been duly authorized by all necessary corporate action on the part of
Purchaser. This Agreement has been duly executed by Purchaser, and when
delivered by Purchaser in accordance with the terms hereof, will constitute the
valid and legally binding obligation of Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by Applicable Law.

 

33

 

 

4.2 Brokers and Finders.

 

Neither Purchaser nor any related person of Purchaser has incurred any Liability
to any party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the transactions contemplated by this Agreement.

 

4.3 Beneficial Ownership of Common Stock.

 

As of the date hereof, neither Purchaser nor any Affiliate is the beneficial
owner of (i) any Common Stock or (ii) any securities or other instruments
representing the right to acquire Common Stock.

 

4.4 Availability of Funds.

 

Purchaser has, or will have at the Effective Time, sufficient cash, available
lines of credit or other sources of immediately available funds to enable it to
consummate the Sale pursuant to the terms of this Agreement and to pay all
related fees and expenses of Purchaser pursuant to this Agreement.

 

4.5 Certain Transactions and Confidentiality.

 

Other than consummating the transactions contemplated hereunder, Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with Purchaser, executed any purchases or sales, including
short sales and pledges, of the securities of Issuer during the period
commencing as of the time that Purchaser first received a term sheet (written or
oral) from Issuer or any other Person representing Issuer setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Other than to Purchaser’s representatives,
including, without limitation, its officers, directors, partners, legal and
other advisors, agents and Affiliates bound by a duty of confidentiality to
Purchaser, Purchaser has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).

 

4.6 Investment Risk; Disclosure of Information Acknowledgement of Risk.

 

Purchaser acknowledges and understands that its investment in the Purchased
Shares involves a significant degree of risk, including, without limitation, (i)
Issuer remains an early stage business with limited operating history and
requires substantial funds in addition to the proceeds from the sale of the
Purchased Shares; (ii) an investment in Issuer is speculative, and only
purchasers who can afford the loss of their entire investment should consider
investing in Issuer and the Purchased Shares; (iii) Purchaser may not be able to
liquidate its investment; (iv) transferability of the Purchased Shares is
limited; and (v) Purchaser could suffer the loss of its entire investment.
Purchaser has sought such accounting, legal and tax advice from sources other
than Issuer as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Purchased Shares. Purchaser has
had an opportunity to receive all information related to Issuer and the
Purchased Shares requested by it and to ask questions of and receive answers
from Issuer regarding Issuer, its business and the terms and conditions of the
offering of the Purchased Shares. Neither such inquiries nor any other due
diligence investigation conducted by Purchaser shall modify, amend or affect
Purchaser’s right to rely on Issuer’s representations and warranties contained
in this Agreement.

 

34

 

 

ARTICLE 5. COVENANTS OF ISSUER

 

Issuer covenants and agrees with Purchaser as follows:

 

5.1 Access and Information.

 

From the date hereof until the Closing and subject to Applicable Law, Issuer
shall (i) give to Purchaser and its Representatives reasonable access to the
offices, properties, assets, Books and Records of Issuer and its Subsidiaries,
(ii) furnish to Purchaser and its Representatives such financial and operating
data and other information as such Persons may reasonably request and (iii)
instruct the Representatives of Issuer and its Subsidiaries to cooperate with
Purchaser in its investigation of Issuer and its Subsidiaries. Any investigation
pursuant to this Section 5.1 shall be conducted in such manner as not to
interfere unreasonably with the conduct of the business of Issuer and its
Subsidiaries. No information or knowledge obtained in any investigation pursuant
to this Section 5.1 shall affect or be deemed to modify any representation or
warranty made by Issuer hereunder.

 

5.2 Conduct of Business Prior to Closing.

 

During the period from the date hereof until the Closing, Issuer shall, and
shall cause each of its Subsidiaries to, conduct its business in the Ordinary
Course of Business and in material compliance with Applicable Law and all
Material Contracts. Without limiting the generality of the foregoing, Issuer
shall, and shall cause its Subsidiaries to, (a) timely file all Tax Returns with
a due date on or prior to the Closing Date in a manner consistent with past
practice, and (b) use its reasonable best efforts to (i) preserve intact its
present business organization (including preserving all assets in good repair
and condition), (ii) maintain in effect all of its foreign, federal, state and
local Permits, (iii) keep available the services of its directors, officers,
employees and Service Providers consistent with Issuer’s Ordinary Course of
Business, (iv) continue the ongoing clinical trials in a diligent manner, and
(v) maintain the goodwill and existing relationships with its customers,
lenders, suppliers and others having significant business relationships with it.
Without limiting the generality of the foregoing, except as expressly permitted
by this Agreement or as set forth in the applicable subsection of Section 5.2 of
the Issuer Disclosure Schedule, during the period from the date hereof until the
Closing, Issuer shall not, nor shall it permit any of its Subsidiaries to:

 

(a) amend its Charter Documents (whether by merger, consolidation or otherwise);

 

35

 

 

(b) (i) split, combine, subdivide or reclassify any shares of its capital stock
(including the Shares), (ii) declare, set aside or pay any dividend or other
distribution (whether in cash, stock or property or any combination thereof) in
respect of its capital stock, except for dividends payable to Issuer or any of
its Subsidiaries or (iii) redeem, repurchase or otherwise acquire, or offer to
redeem, repurchase or otherwise acquire, any Issuer Securities or any Issuer
Subsidiary Securities;

 

(c) (i) issue, pledge, dispose of, transfer, encumber, grant, sell or otherwise
deliver, or authorize the issuance, pledge, disposal of, transfer, encumbrance,
grant, sale or other delivery of, any Issuer Securities or Issuer Subsidiary
Securities, other than the issuance of (A) any Shares upon the exercise of
Issuer Stock Options or Issuer Warrants or purchase rights under the ESPP, in
each case that are outstanding on the date hereof in accordance with their
respective terms on the date hereof and in compliance with the terms of this
Agreement, (B) any Shares upon the vesting of any Issuer RSUs or Issuer
Restricted Shares, in each case, that are outstanding on the date hereof in
accordance with their respective terms on the date hereof and (C) any Issuer
Subsidiary Securities to Issuer or any other wholly-owned Subsidiary of Issuer,
or (ii) amend any term of any Issuer Security or any Issuer Subsidiary Security
(in each case, whether by merger, consolidation or otherwise);

 

(d) incur any capital expenditures or any Liabilities in respect thereof, except
for those contemplated by Section 5.2(d) of the Issuer Disclosure Schedule;

 

(e) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses, other than in the Ordinary Course of Business of Issuer
and its Subsidiaries in a manner that is consistent with past practice;

 

(f) merge or consolidate Issuer or any Subsidiary of Issuer with any Person or
adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of Issuer
or any Subsidiary;

 

(g) sell, assign, lease, license or otherwise transfer, abandon, dispose of or
permit to lapse, or create or incur any Lien (other than Permitted Liens
incurred in the Ordinary Course of Business) on, any of Issuer’s or its
Subsidiaries’ assets (including any Intellectual Property Rights owned by or
licensed to Issuer or any of its Subsidiaries), securities, properties,
interests or businesses, other than (except in the case of any Intellectual
Property Rights owned by or licensed to Issuer or any of its Subsidiaries) in
the Ordinary Course of Business;

 

(h) (i) extend, grant, amend, waive, cancel, abandon, allow to lapse or modify
any rights in or to the Owned Intellectual Property Rights in a manner that is
adverse to Issuer or its Subsidiaries, (ii) fail to diligently prosecute any
material Patent application owned by Issuer or any of its Subsidiaries or the
Licensed Intellectual Property Rights for which Issuer or any of its
Subsidiaries controls the prosecution thereof as of the date of this Agreement
or (iii) divulge, furnish or make accessible any Owned Intellectual Property
Rights that constitute Trade Secrets, other than in the Ordinary Course of
Business to any Third Party that is subject to an enforceable written agreement
to maintain the confidentiality of such Trade Secrets;

 

36

 

 

(i) make any loans, advances or capital contributions to, or investments in, any
other Person;

 

(j) create, incur, assume, suffer to exist or otherwise become liable with
respect to any indebtedness for borrowed money or guarantees thereof, or issue
or sell any debt securities or options, warrants, calls or other rights to
acquire any debt securities of Issuer or any of its Subsidiaries;

 

(k) except with the prior written consent of Purchaser (such consent not to be
unreasonably withheld, conditioned or delayed), (i) renew, enter into, amend or
modify in any material respect or terminate any Material Contract or any
Contract that would constitute a Material Contract if it were in effect on the
date of this Agreement (except the expiration or automatic renewal of any
Material Contract in accordance with its terms) or (ii) waive, release or assign
any material rights, claims or benefits of Issuer or any of its Subsidiaries
thereunder;

 

(l) (i) with respect to any current or former Service Provider, (A) grant or
increase any compensation, bonus, severance, retention, change in control,
termination pay, welfare or other benefits to (or amend any existing severance
pay or termination arrangement), (B) grant any equity or equity-based awards to,
or amend or discretionarily accelerate the vesting or payment of any such awards
held by, any current or former Service Provider or other person or (C) enter
into, establish, adopt, amend or terminate any Employment Agreement, Consulting
Agreement, or any other employment, consulting services, severance, retention,
change in control, termination pay, retirement, deferred compensation or other
similar agreement or arrangement, (ii) establish, adopt, enter into, amend
(except as required by Applicable Law), or become obligated to contribute to any
Employee Plan or Collective Bargaining Agreement, other than routine amendments
to Employee Plans that do not result in materially increased costs, (iii)
recognize any new union, works council or similar employee representative with
respect to any current or former Service Provider, (iv) establish, adopt or
enter into any plan, agreement or arrangement, or otherwise commit, to gross up
or indemnify, or otherwise reimburse any current or former Service Provider for
any Tax incurred by such Service Provider, including under Section 409A or
Section 4999 of the Code, (v) take any action to fund or in any other way secure
the payment of compensation or benefits under any employee plan, agreement,
Contract or arrangement or Employee Plan, (vi) make any material determination
under any Employee Plan that is inconsistent with Issuer’s Ordinary Course of
Business, or (vii) hire or engage the services of any individual as a Service
Provider or terminate the service of any Service Provider (or induce or attempt
to induce any Service Provider to terminate his or her service) other than for
cause;

 

37

 

 

(m) change Issuer’s methods, principles, practices or policies of accounting, in
each case except as required by concurrent changes in GAAP or in Regulation S-X,
as agreed to by its independent public accountants;

 

(n) commence, compromise, settle, or offer or propose to settle, (i) any Action,
(ii) any stockholder Action or dispute against Issuer, any of its Subsidiaries
or any of their respective officers or directors or (iii) any Action or dispute
that relates to the transactions contemplated hereby;

 

(o) make or change any Tax election, change any Tax accounting period, adopt or
change any method of Tax accounting, amend any Tax Returns or file claims for
material Tax refunds, file any Tax Returns that are due after the Closing Date,
enter into any closing agreement with respect to Taxes, settle any Tax claim,
audit or assessment, surrender any right to claim a Tax refund, offset or other
reduction in Tax Liability, or Consent to any extension or waiver of the statute
of limitations period applicable to any claim or assessment in respect of Taxes;

 

(p) terminate or modify in any material respect, or fail to exercise renewal
rights with respect to, any insurance policy;

 

(q) assign, transfer, lease, cancel, fail to renew or fail to extend any Permit;

 

(r) forgive any loans to directors, officers, employees or any of their
respective Affiliates;

 

(s) amend or modify the letter of engagement of the Financial Advisor or engage
other advisors or consultants in connection with the transactions contemplated
hereby;

 

(t) pre-pay any long-term indebtedness for borrowed money;

 

(u) pay or discharge any claims, Liens or Liabilities which are not reserved for
or reflected in the Issuer Balance Sheet;

 

(v) implement any plant closing, relocation or layoff of employees that could
implicate the WARN Act or any similar Applicable Law;

 

(w) enter into or amend any Contract, or take any other action, that would
reasonably be expected to prevent or materially delay or materially impair the
consummation of the Sale; or

 

(x) agree, resolve or commit to do any of the foregoing.

 

38

 

 

5.3 Issuer Stockholder Meeting.

 

(a) As promptly as reasonably practicable (and in any event within five Business
Days after the date hereof), Issuer shall prepare (and shall give Purchaser a
reasonable opportunity to review and comment on) and file the Issuer Proxy
Statement with the SEC. Issuer shall use its reasonable best efforts to cause
the Issuer Proxy Statement to be cleared by the SEC as soon as practicable after
the date hereof and to be mailed to its stockholders as promptly as practicable
thereafter. Issuer shall use its reasonable best efforts to ensure that the
Issuer Proxy Statement, and any amendments or supplements thereto, comply in all
material respects with the rules and regulations promulgated by the SEC under
the 1934 Act and comply in all respects with all applicable requirements under
the NRS (including NRS 92A.300 through 92A.500, inclusive) and the Charter
Documents. Issuer and Purchaser shall cooperate with one another (i) in
connection with the preparation of the Issuer Proxy Statement and (ii) in
determining whether any action by or in respect of, or filing with, any
Governmental Authority is required, or any actions, Consents or waivers are
required to be obtained from parties to any material Contracts or in connection
with the consummation of the transactions contemplated by this Agreement. In
addition, Issuer and Purchaser shall use their respective reasonable best
efforts to take such actions or make any such filings and furnish information
required in connection therewith or with the Issuer Proxy Statement, and timely
seek to obtain such actions, Consents or waivers from parties under such
material Contracts.

 

(b) Issuer shall cause a meeting of its stockholders (the “Issuer Stockholder
Meeting”) to be duly called and held as promptly as reasonably practicable after
the SEC or its staff advises that it has no further comments on the Issuer Proxy
Statement or that Issuer may commence mailing the Issuer Proxy Statement for the
purpose of voting on the approval of this Agreement and shall comply with all
Applicable Law with respect to such meeting and the solicitation of proxies in
connection therewith. Issuer shall cause the Issuer Proxy Statement to comply in
all respects with the applicable provisions of the NRS and the Charter
Documents, and to be mailed to the stockholders of Issuer as of the record date
established for Issuer Stockholders Meeting as promptly as reasonably
practicable thereafter. Issuer shall use its reasonable best efforts to solicit
from Issuer’s stockholders proxies in favor of the approval of this Agreement
and the transactions contemplated hereby and the Articles Amendment, and shall
take all other action necessary or advisable to secure Issuer Stockholder
Approval.

 

39

 

 

(c) Any adjournment, delay or postponement of Issuer Stockholder Meeting shall
require the prior written consent of Purchaser; provided that Issuer shall be
permitted to adjourn, delay or postpone Issuer Stockholder Meeting (i) with the
consent of Purchaser (such consent not to be unreasonably withheld, conditioned
or delayed) for the absence of a quorum or (ii) after consultation with
Purchaser, solely to the extent necessary to ensure that any legally required
supplement or amendment to the Issuer Proxy Statement is provided to the
stockholders of Issuer with adequate time to review. Purchaser may require
Issuer to adjourn, delay or postpone Issuer Stockholder Meeting for up to five
days or as otherwise agreed by the parties (but prior to the date that is two
Business Days prior to the End Time) to solicit additional proxies necessary to
obtain Issuer Stockholder Approval. Once Issuer has established a record date
for Issuer Stockholder Meeting, Issuer shall not change such record date or
establish a different record date for Issuer Stockholders Meeting without the
prior written consent of Purchaser, unless required to do so by Applicable Law
or Issuer’s organizational documents. Without the prior written consent of
Purchaser, the approval of this Agreement and the transactions contemplated
hereby and the Articles Amendment and the Bylaws Amendment shall be the only
matters (other than matters of procedure and matters required by Applicable Law
to be voted on by Issuer’s stockholders in connection with the approval of this
Agreement and the transactions contemplated hereby and the Articles Amendment
and the Bylaws Amendment) that Issuer shall propose to be acted on by the
stockholders of Issuer at Issuer Stockholder Meeting.

 

5.4 Nasdaq Listing.

 

Issuer shall use its commercially reasonable efforts to cause the Purchased
Shares to be approved for listing on Nasdaq prior to the Closing.

 

5.5 Exclusivity.

 

Issuer shall, and shall cause its Subsidiaries and its and their Representatives
to, (i) cease immediately and cause to be terminated any and all existing
activities, discussions or negotiations, if any, with any Third Party and its
Representatives conducted on or prior to the date hereof with respect to any
Competing Proposal and (ii) not engage in any discussions or enter into any
agreements or share any information with any Third Party relating to a Competing
Proposal. Until the earlier of the Closing and the termination of this Agreement
pursuant to ARTICLE 10, from and after the date hereof, Issuer shall, as
promptly as reasonably practicable, and in any event within two (2) Business
Days of receipt by Issuer or any of its Representatives of any Competing
Proposal or any inquiry that could reasonably be expected to lead to a Competing
Proposal, deliver to Purchaser a written notice setting forth: (A) the identity
of the Person making such Competing Proposal or inquiry and (B) the material
terms and conditions of such Competing Proposal or an unredacted copy of any
documents in connection with such Competing Proposal. Issuer shall keep
Purchaser reasonably informed of any amendment or modification of any such
Competing Proposal on a prompt basis, and in any event within two (2) Business
Days.

 

5.6 Takeover Statutes.

 

Issuer and the Board shall (a) take all actions necessary so that no “control
share acquisition,” “fair price,” “moratorium,” “business combination” or other
antitakeover or similar statute or regulation becomes applicable to any of the
transactions contemplated by this Agreement, and so that Purchaser will not be
considered an “interested stockholder” for purposes of NRS 78.3787, and (b) if
any such antitakeover or similar statute or regulation becomes applicable to the
transactions contemplated by this Agreement, to grant such approvals and take
all actions necessary so that the transactions contemplated by this Agreement
may be consummated as promptly as practicable on the terms contemplated herein
and otherwise to take all such other actions as are reasonably necessary to
eliminate or minimize the effects of any such statute or regulation on the
transactions contemplated hereby.

 

40

 

 

5.7 Interim Communications by Issuer.

 

Prior to making any communications generally disseminated to the employees,
customers, lenders, suppliers or other Persons having material business
relationships with Issuer or any of its Subsidiaries relating to the
transactions contemplated by this Agreement, Issuer shall provide Purchaser with
prior notice of the intended communication, Purchaser shall have the right to
review such communication and provide comments, which Issuer shall consider in
good faith to provide a mutually agreeable communication.

 

5.8 Lock-Up.

 

Except as may be required by Law or a Governmental Authority, without the prior
written consent of Issuer, Purchaser will not sell or otherwise dispose of,
directly or indirectly, any Shares acquired under the Agreement for a period of
six (6) months following the time when the shares are issued hereunder (such
time period, the “Lock-Up Period”). However, this Section 5.8 shall not prohibit
sales or other dispositions in connection with any merger, share exchange,
consolidation, tender offer or other similar corporate transaction

 

5.9 Standstill.

 

From the period beginning on the date hereof until the expiration of the Option
Period, or earlier termination of this Agreement, other than to the extent
contemplated or permitted by this Agreement or upon Issuer’s written consent or
request, Purchaser shall not, and shall cause each of its controlled Affiliates
not to:

 

(a) acquire, offer or propose to acquire, or agree to acquire directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person, by joining a partnership, limited
partnership, syndicate or other “group” (within the meaning of Section 13(d)(3)
of the 1934 Act), any Common Stock in excess of one percent of the outstanding
Common Stock;

 

(b) effect or seek, offer or propose (whether publicly or otherwise) or enter
into an agreement to effect, or cause or participate in or in any way knowingly
assist any other Person to effect or seek, offer or propose (whether publicly or
otherwise) to effect or participate in, any tender or exchange offer, merger or
other business combination involving Issuer or any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to Issuer;

 

41

 

 

(c) (i) make, engage or in any way participate in, directly or indirectly, any
“solicitation” (as such term is used in the proxy rules of the SEC) of proxies
or consents with respect to the Common Stock (whether or not relating to the
election or removal of directors), (ii) seek to advise, encourage or influence
any Person with respect to the voting of any Common Stock in opposition to the
recommendation of the Board with respect to any matter, (iii) initiate, propose
or otherwise “solicit” (as such term is defined in Rule 14a-1(l) under the 1934
Act, or, if amended, as amended and in effect at the time in question) Issuer’s
stockholders for the approval of any stockholder proposal, regardless of its
purpose and whether made pursuant to Rule 14a-8 or Rule 14a-4 under the 1934 Act
or otherwise, (iv) knowingly induce or attempt to induce any other Person to
initiate any such stockholder proposal, or (v) otherwise communicate or seek to
communicate with Issuer’s stockholders or others pursuant to Rule
14a-1(l)(2)(iv) under the 1934 Act;

 

(d) call or seek to call, directly or indirectly, any special meeting of
stockholders of Issuer for purposes of approving any transaction other than the
transactions contemplated by this Agreement or any Ancillary Agreement, or seek,
request, or take any action to obtain or retain, directly or indirectly, any
list of holders of the Common Stock or other securities of Issuer other than for
the aforementioned purpose;

 

(e) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the 1934 Act) with respect to the Common Stock, other than a
“group” that includes Issuer’s stockholders and their Affiliates with respect to
actions specifically required or permitted by this Agreement;

 

(f) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of the Common Stock;

 

(g) seek, alone or in concert with others, election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to,
the Board or seek any change in the composition of the Board or management of
Issuer, including any plans or proposals to change the number or term of
directors, to remove any director or to fill any vacancies on the Board, in each
case other than as expressly required or permitted by this Agreement or any
Ancillary Agreement; or

 

(h) knowingly initiate, solicit, assist, facilitate, finance, or encourage or
otherwise participate in the taking of any of the foregoing actions by any other
Person or enter into any discussions, negotiations, arrangements or
understandings with any other Person with respect to any of the foregoing
actions.

 

42

 

 

This Section 5.9 shall automatically terminate and be of no force or effect at
such time that (i) a Competing Proposal (as defined below) shall have been
publicly proposed by Issuer (and not publicly withdrawn), or a “group” (as
defined under the 1934 Act) or any Person unaffiliated with Purchaser shall have
publicly made (and not publicly withdrawn) a bona fide proposal with respect to
a Competing Proposal, (ii) Issuer shall have entered into an agreement in
principle or definitive agreement providing for any Competing Proposal, (iii)
Issuer or any Person discloses (by press release, the filing of a report on
Schedule 13D, the making of a tender or exchange offer or otherwise) that it is
in discussions or negotiations with either Purchaser, any shareholder or any
“group” (as defined under the 1934 Act) or Person unaffiliated with Purchaser
with respect to a Competing Proposal, (iv) a “group” (as defined under the 1934
Act) or Person unaffiliated with Purchaser (A) solicits proxies to effect a
change in the majority of the Board or (B) Beneficially Owns (as defined in the
Stockholder Agreement) 20% or more of the outstanding Common Stock, or (v)
Issuer commences or publicly announces an intention to commence a sales process,
a review of strategic alternatives or a similar process indicating its openness
to consideration of a Competing Proposal or shall have engaged an investment
bank for the purpose, in whole or in part, of soliciting interest of one or more
Third Parties in a Competing Proposal. Notwithstanding anything to the contrary
contained herein, this Section 5.9 shall not restrict in any way the directors
appointed by Purchaser to the Board from satisfying their fiduciary duties.

 

5.10 Anti-Dilution.

 

Upon the exercise of any Company option or warrant in existence at the time of
this Agreement or granted on or after the date hereof and prior to the Closing,
Issuer shall provide Purchaser written notice of such exercise or issuance, as
applicable, including the material terms of such exercise or issuance, as
applicable, within five (5) Business Days of such exercise or issuance. Within
60 days of Purchaser receiving such notice, Purchaser shall have the right, but
not the obligation, to purchase additional shares of Common Stock at a purchase
price equal to the same exercise price or purchase price paid by each such
option holders or warrant holder, up to an amount of shares required for
Purchaser to Beneficially Own 53% of the outstanding Common Stock. Issuer
covenants to use its reasonable best efforts to maintain a sufficient number of
authorized share of Common Stock in order to allow for issuances pursuant to
this Section 5.10 and, if at any time there are insufficient authorized shares
notwithstanding the foregoing covenant, Issuer shall take all actions necessary
to increase the number of authorized Common Stock to comply with this Section
5.10, including holding a meeting of stockholders as promptly as practicable.

 

5.11 Director Resignation.

 

Immediately prior to the Closing, the Company shall cause one member of the
existing Board of Directors to resign.

 

43

 

 

ARTICLE 6. MUTUAL COVENANTS

 

6.1 Notice of Certain Events.

 

Each of Issuer and Purchaser shall promptly notify the other of:

 

(a) any notice or other communication from any Person alleging that the Consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;

 

(c) any Actions commenced or, to such Party’s knowledge, threatened against,
relating to or involving or otherwise affecting such Party or any of its
Subsidiaries, as the case may be, (i) that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to any
Section of this Agreement or (ii) that relate to this Agreement or the
consummation of the transactions contemplated hereby;

 

(d) any inaccuracy in any material respect of any representation or warranty
contained in this Agreement at any time during the term hereof;

 

(e) any failure of such Party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder; and

 

(f) any event, condition, fact or circumstance that has a materially adverse
impact on the likelihood that all of the conditions set forth in ARTICLE 7 or
ARTICLE 8 will be satisfied prior to the End Time, or that causes or is
reasonably likely to cause an Issuer Material Adverse Effect.

 

In no event shall (i) the delivery of any notice by a Party pursuant to this
Section 6.1 limit or otherwise affect the respective rights, remedies,
obligations, representations, warranties, covenants or agreements of the Parties
or the conditions to the obligations of the Parties under this Agreement or (ii)
disclosure by Issuer or Purchaser be deemed to amend or supplement the Issuer
Disclosure Schedule or constitute an exception to any representation or warranty
of the disclosing Party.

 

6.2 CFIUS.

 

Purchaser and Issuer shall jointly file an informal communication (“Informal
Notice”) to CFIUS with respect to the transactions contemplated hereby within
five (5) Business Days of the date hereof in order to apprise CFIUS of and
generally describe such transactions and the business of Issuer and its
Subsidiaries and further explain that no formal notification or declaration is
required under the Defense Production Act, as amended (“DPA”), and the Treasury
regulations promulgated thereunder (“Treasury Regulations”). Purchaser shall
take the lead in preparing the Informal Notice and Issuer shall provide all
necessary information for Issuer and its Subsidiaries relating to the Informal
Notice. In the event that CFIUS requests that the Parties file a declaration
notification with respect to the contemplated transactions pursuant to the DPA
and Treasury Regulations, Purchaser and Issuer shall file such declaration or
notification (“Notification”) within ten (10) Business Days after the receipt of
the request. Purchaser shall take the lead in preparing the Notification and
Issuer shall provide all necessary information for Issuer and its Subsidiaries.
The Parties shall each, to their fullest ability, provide CFIUS with any
additional or supplemental information requested by CFIUS or its member agencies
or departments during the CFIUS review process (“Additional Filings”), act in
good faith and reasonably cooperate with each other in connection with any such
Additional Filings (including to provide copies of any such Additional Filings
to outside counsel for the non-filing Party in draft form in advance of its
submission to CFIUS), and keep the other Party informed of any material
communication received by such Party from, or given by such Party to, CFIUS or
its member departments and agencies related to the transactions contemplated by
this Agreement.

 

44

 

 

6.3 Further Mutual Covenants.

 

Purchaser and Issuer shall each take such actions contemplated by this
Agreement, and, subject to Purchaser’s and Issuer’s, as applicable, right to
terminate this Agreement pursuant to ARTICLE 10, do all things necessary (to the
extent commercially reasonable) to effect the consummation of the transactions
contemplated by this Agreement. Except as otherwise provided in this Agreement,
Purchaser and Issuer shall each refrain from knowingly taking or failing to take
any action which would render any of the representations or warranties contained
in ARTICLE 3 or ARTICLE 4, as applicable, of this Agreement inaccurate in any
material respect as of the Closing Date. Each Party shall promptly notify the
other Party of any Litigation that is instituted or threatened against such
Party to restrain, prohibit, or otherwise challenge the legality of any
transaction contemplated by this Agreement.

 

6.4 Commercially Reasonable Efforts.

 

Issuer and Purchaser will use commercially reasonable efforts to cause the
conditions in ARTICLE 7 and ARTICLE 8 to be satisfied.

 

6.5 Listing.

 

Issuer shall use its reasonable best efforts to cause the Purchased Shares to be
approved for listing on Nasdaq immediately following the Lock-Up Period.

 

45

 

 

ARTICLE 7. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

The obligation of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each of the following conditions, all or any of which may be waived in
writing, in whole or in part, by Purchaser:

 

7.1 Representations and Warranties.

 

The representations and warranties of Issuer contained in ARTICLE 3 shall be
true and correct in all material respects both when made and as of the Closing
Date (except to the extent expressly made as of an earlier date, in which case
as of such date) (provided for purposes of this Section 7.1 all “Material
Adverse Effect” qualifications and other materiality qualifications limiting the
scope of the representations and warranties of Issuer contained in this
Agreement will be disregarded). Purchaser will have received a certificate to
such effect signed by an officer of Issuer, as of the Closing Date, executed by
Issuer, to such effect.

 

7.2 Compliance by Issuer.

 

Issuer shall have duly performed in all material respects all of the covenants,
agreements, and conditions contained in this Agreement to be performed by Issuer
on or prior to the Closing Date (as applicable) and Purchaser shall have
received a certificate dated the Closing Date, executed by an authorized officer
of Issuer to such effect. Purchaser shall have received from Issuer such
certificates or other evidence, dated as of the Closing Date, as Purchaser or
its counsel shall reasonably request to evidence the performance of all
covenants and the fulfillment by Issuer, or such other satisfaction at or prior
to the Closing Date, of the terms and conditions of this Agreement.

 

7.3 No Injunction; Litigation.

 

No Litigation, regulation, or legislation shall be pending or overtly threatened
by a Third Party which seeks to enjoin, restrain, or prohibit Purchaser in
respect of the consummation of the transactions contemplated hereby.

 

7.4 Consents; Authorizations; Approval of Legal Matters.

 

All authorizations, Orders, or Consents of any Governmental Authority or Nasdaq,
if any, required to consummate the issuance and sale of the Purchased Shares to
Purchaser shall have been obtained. Purchaser shall have received a certificate
dated as of the relevant Closing Date, executed by Issuer to the foregoing
effect, and Purchaser shall be reasonably satisfied with the terms, conditions,
and restrictions of and obligations under each such authorization, Order, or
Consent.

 

7.5 No Material Adverse Change.

 

There shall not have occurred any change or development that would constitute an
Issuer Material Adverse Effect, and Purchaser shall have received a certificate
dated as of the Closing Date, executed by a duly authorized officer of Issuer to
such effect.

 

7.6 Closing Precedent Transactions.

 

The transactions contemplated by Section 2.2 shall have occurred and the
Registration Rights Agreement shall be fully executed and effective.

 

46

 

 

7.7 Simultaneous Closing.

 

The Closing shall occur simultaneously with the Closing (as defined in the
Sirtex SPA) of the Stock Purchase Agreement by and between Issuer and Sirtex
Medical US Holdings, Inc. (“Sirtex”), dated as of the date hereof (the “Sirtex
SPA”).

 

7.8 Issuer Approvals.

 

Issuer shall have obtained Issuer Stockholder Approval for this Agreement and
the transactions contemplated hereby, including in connection with the Articles
Amendment, to increase the number of authorized Common Stock from 26,000,000 to
30,000,000 and other related matters, and any necessary approvals under Nasdaq
rules. Issuer shall have filed the Articles Amendment and such amendment shall
be effective. The Bylaws Amendment shall have been approved and adopted by the
Board.

 

ARTICLE 8. CONDITIONS PRECEDENT TO OBLIGATIONS OF ISSUER

 

The obligation of Issuer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the relevant
Closing Date (as applicable) hereunder, of each of the following conditions, all
or any of which may be waived, in whole or in part, by Issuer.

 

8.1 Certificate Regarding Representations and Warranties.

 

The representations and warranties of Purchaser contained in ARTICLE 4 shall be
true and correct in all material respects both when made and as of the Closing
Date (except to the extent expressly made as of an earlier date, in which case
as of such date) (provided for purposes of this Section 8.1 all material adverse
effect qualifications and other materiality qualifications limiting the scope of
the representations and warranties of Purchaser contained in this Agreement will
be disregarded), and Issuer shall have received a certificate dated as of the
Closing Date, executed by Purchaser, to such effect.

 

8.2 Compliance by Purchaser.

 

Purchaser shall have duly performed in all material respects all of the
covenants, agreements, and conditions contained in this Agreement to be
performed by Purchaser on or before the Closing Date, and Issuer shall have
received a certificate dated as of the Closing Date, executed by Purchaser, to
such effect. Issuer shall have received from Purchaser all applicable closing
deliveries, and such certificates or other evidence, duly executed by Purchaser,
dated as of the Closing Date, as Issuer or its counsel shall reasonably request
to evidence the performance of all covenants and the fulfillment by Purchaser,
or such other satisfaction at or prior to the Closing Date, of the terms and
conditions of this Agreement, including Purchaser’s executed counterpart to the
Registration Rights Agreement.

 

47

 

 

8.3 No Injunction, Litigation.

 

No Litigation, regulation, or legislation shall be pending or overtly threatened
by a Third Party which seeks to enjoin, restrain, or prohibit Issuer, in respect
of the consummation of the transactions contemplated hereby.

 

8.4 Consents; Authorizations; Approval of Legal Matters.

 

All authorizations, Orders, or Consents of any Governmental Authority required
to consummate the issuance and sale of the Purchased Shares to Purchaser shall
have been obtained. Issuer shall have received a certificate dated as of the
Closing Date, executed by Purchaser to the foregoing effect, and Issuer shall be
reasonably satisfied with the terms, conditions, and restrictions of and
obligations under each such authorization, Order, or Consent.

 

8.5 Issuer Stockholder Approval.

 

Issuer shall have obtained Issuer Stockholder Approval for this Agreement and
the transactions contemplated hereby, including in connection with the Articles
Amendment and any necessary approvals under Nasdaq rules.

 

ARTICLE 9. CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS

 

9.1 Confidentiality.

 

The Information is disclosed to Purchaser solely for Purchaser’s use in
completing its analysis incidental to this Agreement, and Purchaser agrees that
its use of the Information will be governed by the terms and conditions of the
Confidentiality Agreement, as amended on the date hereof.

 

9.2 Public Announcements.

 

The initial press release concerning this Agreement and the transactions
contemplated hereby shall be a joint press release of Issuer, Purchaser and
Sirtex to be reasonably agreed upon by Issuer and Purchaser. Following such
initial press release, Purchaser and Issuer shall consult with each other before
issuing any additional press release, making any other public statement or
scheduling any press conference, conference call or meeting with investors or
analysts with respect to this Agreement or the transactions contemplated hereby
(unless such press release or public statement contains, or the statements made
during such press conference, conference call or meeting as they relate to this
Agreement or the transactions contemplated hereby include, in any case, only
information that has been previously disclosed in the initial press release or
other statements consented to in writing by Purchaser) and, except as may be
required by Applicable Law or any listing agreement with or rule of any national
securities exchange or association; provided, however, that the restrictions set
forth in this Section 9.2 shall not apply to any release or public statement in
connection with any dispute between the Parties regarding this Agreement, the
Sale or the other transactions contemplated hereby.

 

48

 

 

ARTICLE 10. TERMINATION

 

10.1 Termination.

 

(a) The obligation of Issuer to sell, and Purchaser to purchase, the Purchased
Shares on the Closing Date may be terminated:

 

(i) by the mutual consent of Purchaser and Issuer;

 

(ii) by either Party if the Closing shall not have occurred on or before March
31, 2020 (the “End Time”); provided that the right to terminate this Agreement
pursuant to this Section 10.1(a)(ii) shall not be available to any Party whose
breach of any representation, warranty, covenant, agreement or provision of this
Agreement has caused or resulted in the failure of the Closing to occur by the
End Time;

 

(iii) by Purchaser if (i) any condition in ARTICLE 7 becomes impossible to
perform or satisfy (other than as a result of a material breach or default by
Purchaser in the performance of its obligations hereunder) and the performance
of such condition has not been waived by Purchaser in writing at or prior to the
Closing Date or (ii) the Issuer materially breaches any of its covenants or
agreements contained herein and such breach is not cured (if capable of being
cured) within ten (10) days after written notice of such breach; or

 

(iv) by Issuer if (i) any condition in ARTICLE 8 becomes impossible to perform
or satisfy (other than as a result of a material breach or default by Issuer in
the performance of its obligations hereunder) and the performance of such
condition has not been waived by Issuer in writing at or prior to the Closing
Date or (ii) Purchaser materially breaches any of its covenants or agreements
contained herein and such breach is not cured (if capable of being cured) within
ten (10) days after written notice of such breach.

 

(b) Upon termination, this Agreement shall be terminated in its entirety and
each provision of this Agreement shall have no further force and effect, except
for ARTICLE 9 and Section 11.2, each of which shall survive; provided that no
such termination shall relieve any party from any liability or damages resulting
from a willful and material breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement or fraud, in which case the
non-breaching party shall be entitled to all rights and remedies available at
law or in equity.

 

49

 

 

ARTICLE 11. GENERAL PROVISIONS

 

11.1 Definitions.

 

(a) The terms set forth below shall have the meanings ascribed thereto in the
referenced sections:

 

Term   Page   Term   Page               Additional Filings   44   Lease   12
Agreement   1   Leased Real Property   13 Change of Control Payment   26  
Lock-Up Period   41 Charter Documents   3   Material Adverse Effect   46 Closing
  2   Material Contracts   27 Closing Date   2   Notification   44 Common Stock
  1   Personal Information   60 Disqualification Event   32   Privacy and
Information Security Requirements   61 DPA   45   Privacy Notices   17 DRS   3  
Purchase Price   2 End Time   49   Purchased Shares   1 FCPA   11   Purchaser  
1 Federal Health Care Programs   29   Recapitalization   2 Financial Advisor  
28   Registration Rights Agreement   1 Informal Notice   45   Related Party   31
Issuer   1   Sale   1 Issuer Board Recommendation   4   Sanctions   11 Issuer
Covered Person   32   Services Agreement   1 Issuer Covered Persons   32   Share
  1 Issuer Proxy Statement   10   Shares   1 Issuer SEC Documents   7   Sirtex  
47 Issuer Securities   6   Sirtex SPA   47 Issuer Stockholder Approval   4  
Stockholder Agreement   1 Issuer Stockholder Meeting   39   Treasury Regulations
  44 Issuer Subsidiary Securities   7   UK Bribery Act   11

 

50

 

 

(b) Except as otherwise provided herein, the capitalized terms set forth below
shall have the following meanings:

 

(i) “1933 Act” means the Securities Act of 1933, as amended.

 

(ii) “1934 Act” means the Securities Act of 1934, as amended.

 

(iii) “Action” means any action, suit, investigation, examination, audit
(including Tax audit), litigation, arbitration, mediation, demand, charge,
complaint, claim (including any cross-claim or counterclaim), enforcement action
or proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding).

 

(iv) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
1933 Act.

 

(v) “Ancillary Agreements” means the Stockholder Agreement, the Registration
Rights Agreement and the Services Agreement.

 

(vi) “Applicable Law” means, with respect to any Person, any transnational,
domestic or foreign, federal, state, local or provincial Law (statutory, common
or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, Order, Permit, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Authority
that is binding on or applicable to such Person.

 

(vii) “Articles Amendment” means an amendment to the Articles of Incorporation
in substantially the same form as Exhibit D hereto.

 

(viii) “Articles of Incorporation” means the Articles of Incorporation of
Issuer, as amended.

 

(ix) “Board” shall mean Issuer’s board of directors.

 

(x) “Books and Records” means all existing data, databases, books, records,
correspondence, business plans and projections, tenant and vendor lists, files,
papers, and, to the extent permitted under Applicable Law, copies of historical
personnel, payroll and medical records of each of the Employees in the
possession of Issuer, including employment applications, employment agreements,
confidentiality and non-compete agreements, corrective action reports,
disciplinary reports, notices of transfer, notices of rate changes, other
similar documents, and any summaries of such documents regularly prepared by
Issuer; all reported medical claims made for each Employee; and all manuals and
printed instructions of Issuer.

 

51

 

 

(xi) “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York or the People’s Republic of China
(including the Hong Kong Special Administrative Region) are authorized or
required by Applicable Law to close.

 

(xii) “Bylaws” means the Bylaws of Issuer, as amended.

 

(xiii) “Bylaws Amendment” means an amendment to the Bylaws in substantially the
same form as Exhibit E hereto.

 

(xiv) “CFIUS” means the Committee on Foreign Investment in the U.S.

 

(xv) “Code” means the Internal Revenue Code of 1986, as amended.

 

(xvi) “Collective Bargaining Agreement” means any written or oral agreement,
memorandum of understanding or other contractual obligation between Issuer or
any of its Subsidiaries and any labor organization or other authorized employee
representative representing Service Providers, including any collective
bargaining, works council or similar agreement.

 

(xvii) “Competing Proposal” means, other than the transactions contemplated by
this Agreement, any Third Party offer, proposal or inquiry relating to, or any
Third Party indication of interest in, in a single transaction or a series of
related transactions, (i) any acquisition or purchase, direct or indirect, of
assets representing 15% or more of the consolidated assets of Issuer and its
Subsidiaries or 15% or more of any class of equity or voting securities of
Issuer or any of its Subsidiaries whose assets, individually or in the
aggregate, constitute 15% or more of the consolidated assets of Issuer, (ii) any
tender offer (including a self-tender offer) or exchange offer that, if
consummated, would result in any Third Party’s Beneficially Owning (as defined
in the Stockholder Agreement) 15% or more of any class of equity or voting
securities of Issuer or any of its Subsidiaries whose assets, individually or in
the aggregate, constitute 15% or more of the consolidated assets of Issuer and
its Subsidiaries, (iii) a merger, consolidation, share exchange, business
combination, sale of substantially all of the assets, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving Issuer or any of its Subsidiaries whose assets, individually or in the
aggregate, constitute 15% or more of the consolidated assets of Issuer, (iv) any
acquisition or exclusive license of any Product or Owned Intellectual Property
Rights or (v) any other transaction the consummation of which would reasonably
be expected to impede, interfere with, prevent or materially delay the Sale, or
that would reasonably be expected to dilute materially the benefits to Purchaser
of the transactions contemplated hereby.

 

(xviii) “Confidentiality Agreement” means that certain Mutual Confidential
Disclosure Agreement, dated as of March 25, 2019, by and between China Grand
Enterprise Ltd and Issuer.

 

52

 

 

(xix) “Consent” means any consent, approval or authorization.

 

(xx) “Consulting Agreement” means each consulting, Service Provider, change in
control or other agreement or Contract between Issuer or a Subsidiary of Issuer
and any Independent Contractor.

 

(xxi) “Contract” means, with respect to any Person, any legally binding
contract, agreement, lease, sublease, license, sublicense commitment, sale or
purchase order, indenture, note, bond, loan, mortgage, deed of trust,
concession, franchise, Permit, instrument or other arrangement, commitment or
undertaking, including any exhibits, annexes, appendices or attachments thereto,
whether written or oral, to which such Person is a party or by which such Person
or such Person’s properties or assets are bound.

 

(xxii) “Data Processors” means any Third Party Service Providers, software
developers, outsources, or others to which Issuer or any Issuer Subsidiary
engages and allows access to Personal Information or IT Assets that hold
Personal Information.

 

(xxiii) “Drug Application” shall mean a New Drug Application or a Biologic
License Application, as those terms are defined in the FDCA and PHSA and the FDA
regulations promulgated thereunder, for any FDA Related Product, as appropriate,
in each case of Issuer or any of its Affiliates.

 

(xxiv) “Employee Plan” means any (i) “employee benefit plan” as defined in
Section 3(3) of ERISA, (ii) compensation, employment, consulting, Independent
Contractor, severance, termination protection, change in control, transaction
bonus, retention or similar plan, agreement, arrangement, program or policy or
(iii) other plan, agreement, arrangement, program or policy providing for
compensation, bonuses, profit-sharing, equity or equity-based compensation or
other forms of incentive or deferred compensation, vacation benefits, insurance
(including any self-insured arrangement), medical, dental, vision, prescription
or fringe benefits, life insurance, relocation or expatriate benefits,
perquisites, disability or sick leave benefits, employee assistance program,
supplemental unemployment benefits or post-employment or retirement benefits
(including compensation, pension, health, medical or insurance benefits), in
each case (x) whether or not written, (y) that is sponsored, maintained,
administered, contributed to, required to be contributed to or entered into by
Issuer or any of its ERISA Affiliates for the current or future benefit of any
current or former Service Provider or (z) for which Issuer or any of its
Subsidiaries or their respective ERISA Affiliates have or could have any current
or future Liability.

 

(xxv) “Employees” means all employees of Issuer.

 

(xxvi) “Employment Agreement” means each management, employment, severance,
consulting, bonus, retention, relocation, repatriation, expatriation, change in
control or similar agreement or offer letter between Issuer or a Subsidiary of
Issuer and any current or former Employee.

 

53

 

 

(xxvii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(xxviii) “ERISA Affiliate” of any entity means any other entity that, together
with such first entity, is (or at any relevant time was or will be) treated as a
single employer under Section 414 of the Code.

 

(xxix) “ESPP” means Issuer’s 2015 Employee Stock Purchase Plan.

 

(xxx) “Exploit” (and related terms such as “Exploitation” or “Exploited”) means
to manufacture, have manufactured, produce, fill, finish, package, label,
import, export, use, have used, sell, offer for sale, have sold, research,
develop (including seeking, obtaining or maintaining Product Registrations),
test, prescribe, administer, commercialize, register, store, hold or keep
(whether for disposal or otherwise), transport, ship, distribute, promote,
market, price, supply or otherwise dispose of, or to license or otherwise permit
any Person to conduct any of the foregoing.

 

(xxxi) “FDA” means the U.S. Food and Drug Administration and any successor
agency thereto.

 

(xxxii) “FDCA” means the U.S. Federal Food, Drug, and Cosmetic Act, together
with any rule or regulation lawfully issued or promulgated by the FDA.

 

(xxxiii) “FDA Regulated Product” shall mean and includes any of Issuer’s
approved products, product candidates, or any components thereof that are
subject to the FDCA and other Laws administered by the FDA.

 

(xxxiv) “Final Offering Period” means the offering or purchase period under the
ESPP that is in effect on the date hereof.

 

(xxxv) “GAAP” means generally accepted accounting principles as employed in the
U.S., applied consistently with prior periods and with Issuer’s historical
practices and methods, provided that standards of materiality applicable to
Issuer shall be employed without regard to standards of materiality used by
Issuer in prior periods, and provided further, that Issuer’s historical
practices and methods shall not be consistently applied to the extent they are
not in accordance with GAAP.

 

(xxxvi) “Governmental Authority” means any: (A) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (B) federal, state, local, municipal, foreign or other government; (C)
governmental authority of any nature (including any governmental division,
department, agency, commission, instrumentality, official, ministry, fund,
foundation, center, organization, unit, body or entity and any court or other
tribunal); or (D) entity to whom a Governmental Authority has assigned or
delegated any authority or oversight responsibilities, including any notified
body licensed, authorized or approved to assess and certify the conformity of a
medical device with the requirements of the EU Medical Devices Directive
93/42/EEC, the EU Medical Devices Regulation (EU) 2017/745, and applicable
harmonized standards.

 

54

 

 

(xxxvii) “Health Care Laws” means (i) the FDCA and the regulations promulgated
thereunder, (ii) the PHSA, and the regulations promulgated thereunder, (iii) all
federal and state fraud and abuse laws, including the Federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31 U.S.C. § 3729
et seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the exclusion laws (42 U.S.C.
§ 1320a-7), and the regulations promulgated pursuant to such statutes, (iv)
HIPAA, the regulations promulgated thereunder and comparable state laws, (v) the
Controlled Substances Act (21 U.S.C. § 801 et seq.), (vi) Titles XVIII (42
U.S.C. § 1395 et seq.) and XIX (42 U.S.C. § 1396 et seq.) of the Social Security
Act and the regulations promulgated thereunder, (vii) FDA’s regulations in Title
21 of the Code of Federal Regulations, (viii) the Public Health Regulations in
Title 42 of the Code of Federal Regulations, (ix) all Applicable Laws
administered by the FDA and other Governmental Authorities, including those
governing or relating to good laboratory practices, good clinical practices,
recordkeeping, the manufacture, import, export, testing, development, approval,
processing, reporting, packaging, labeling, storage, marketing, sale, offer for
sale, distribution and use of any compounds or products manufactured by or on
behalf of Issuer, including adverse drug reaction reporting requirements,
informed Consent requirements and Review Boards (as those terms are defined by
the FDA), all applicable requirements related to clinical trials and the
protection of human subjects, applicable regulations at 21 C.F.R. Parts 50, 54,
56, 58, 312, 314, 600, 601 and the FDA’s current Good Manufacturing Practice
Regulations at 21 C.F.R. Parts 210 and 211 for products that are or will be sold
in the U.S., and the respective counterparts thereof promulgated by Governmental
Authorities in countries outside the U.S. and (x) any and all other applicable
federal, state, local, foreign, supranational health care laws, rules and
regulations, ordinances, and Orders, each of clauses (i) through (x) as may be
amended from time to time.

 

(xxxviii) “HIPAA” means, collectively, the Health Insurance Portability and
Accountability Act of 1996, Public Law 104-191, as amended by the Health
Information Technology for Economic and Clinical Health Act, enacted as Title
XIII of the American Recovery and Reinvestment Act of 2009, Public Law 111-5,
and their implementing regulations, including but not limited to, the Standards
for Privacy of Individually Identifiable Health Information at 45 C.F.R. Part
160 and Part 164, Subparts A and E, the Security Standards for the Protection of
Electronic Protected Health Information at 45 C.F.R. Part 160 and Part 164,
Subparts A and C, and the Notification of Breach of Unsecured Protected Health
Information requirements at 45 C.F.R. Part 160 and Part 164, Subpart D.

 

(xxxix) “Independent Contractor” means any independent contractor, director,
consultant or other non-employee Service Provider of Issuer or a Subsidiary of
Issuer (including any temporary or leased employee retained through a staffing
or leasing agency that is not an employee of Issuer or a Subsidiary of Issuer).

 

55

 

 

(xl) “Information” means information or documentation owned by Issuer which
information may include, but is not necessarily limited to, financial data,
business plans, personnel information (to the extent permitted under Applicable
Law), drawings, samples, devices, trade secrets, technical information, results
of research and other data in either oral or written form; provided, however,
that “Information” does not include information which (A) is or becomes
generally available to the public other than as a result of a disclosure by
Purchaser or its representatives in violation of the Confidentiality Agreement,
(B) was lawfully within Purchaser’s possession prior to its being furnished to
Purchaser by or on behalf of Issuer, provided further that the source of such
information was not known by Purchaser to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to Issuer or any other Person with respect to such information,
or (C) is developed by Purchaser after initial disclosure by Issuer.

 

(xli) “Intellectual Property Rights” means any and all (i) trademarks, service
marks, trade names, business marks, brand names, certification marks, trade
dress, logos, corporate names, trade styles, domain names and other indications
of origin, the goodwill associated with the foregoing and registrations in any
jurisdiction of, and applications in any jurisdiction to register, the
foregoing, including any extension, modification or renewal of any such
registration or application (“Trademarks”), (ii) national and multinational
statutory invention registrations, patents and patent applications issued or
applied for in any jurisdiction including pursuant to international treaties,
including all certificates of invention, provisionals, nonprovisionals,
applications made pursuant to the Patent Cooperation Treaty, substitutions,
divisionals, continuations, continuations-in-part, requests for continued
examination, reissues, renewals, extensions, supplementary protection
certificates, reexaminations, patents of addition, utility models, inventors’
certificates and the equivalents of any of the foregoing in any jurisdiction,
all inventions disclosed in each such registration, patent or patent application
and any rights resulting from oppositions, inter partes review, post-grant
review or other post-grant proceedings in any jurisdiction (“Patents”), (iii)
all rights and priorities afforded under any Applicable Law with respect to any
of the foregoing Trademarks and Patents, including without limitation
earlier-filed applications from which benefit or priority rights are derived,
and all extensions, restorations, and renewals of any of the foregoing, (iv)
Trade Secrets, information, data, specifications, processes, methods, knowledge,
experience, formulae, skills, techniques, schematics, drawings, blue prints,
utility models, designs, technology, software, inventions (whether or not
patentable), discoveries, ideas and improvements, including formulation,
composition, device and manufacturing information, processes and synthetic
pathways, assays, engineering and other manuals and drawings, standard operating
procedures, flow diagrams, regulatory, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, safety, quality assurance, quality
control and clinical data, technical information, research records and similar
data and information, (v) writings and other works (including literary,
pictorial and graphic works), whether copyrightable or not, in any jurisdiction
(domestic and foreign), and any and all copyright rights, whether registered or
not, and registrations or applications for registration of copyrights in any
jurisdiction (domestic and foreign), and any renewals or extensions thereof
(“Copyrights”), (vi) moral rights, data and database rights, design rights,
industrial property rights, publicity rights and privacy rights, (vii) all forms
and types of computer software (including source code, object code, firmware,
development tools, files, records and data, and all documentation related to any
of the foregoing), (viii) any other intellectual property or proprietary rights,
(ix) all rights under or relating to any of the foregoing granted under any
Contract and (x) rights to bring an action for infringement, dilution,
misappropriation or other impairment or violation of rights and to receive
damages, proceeds or any other legal or equitable protections and remedies with
respect to any of the foregoing.

 

56

 

 

(xlii) “IRS” means the Internal Revenue Service of the United States of America.

 

(xliii) “Issuer 10-K” means Issuer’s annual report on Form 10-K for the fiscal
year ended July 31, 2018.

 

(xliv) “Issuer 10-Q” means Issuer’s quarterly report on Form 10-Q for the fiscal
quarter ended April 30, 2019.

 

(xlv) “Issuer Balance Sheet” means the audited consolidated balance sheet of
Issuer as of the Issuer Balance Sheet Date set forth in the Issuer 10-K.

 

(xlvi) “Issuer Balance Sheet Date” means July 31, 2018.

 

(xlvii) “Issuer Disclosure Schedule” means the disclosure schedule dated the
date hereof related to this Agreement that has been provided by Issuer to
Purchaser.

 

(xlviii) “Issuer Intellectual Property Rights” means all the Owned Intellectual
Property Rights and Licensed Intellectual Property Rights.

 

(xlix) “Issuer Interim Balance Sheet” means the unaudited consolidated balance
sheet of Issuer as of April 30, 2019 as set forth in the Issuer 10-Q.

 

57

 

 

(l) “Issuer Material Adverse Effect” means (i) any event, circumstance, change,
occurrence, development, condition or effect that has or would be expected to
result in a material adverse change in, or material adverse effect on, (A) the
condition (financial or otherwise), business, assets, Liabilities or results of
operations of Issuer and its Subsidiaries, taken as a whole, excluding any such
effect to the extent resulting from (1) changes in general economic conditions
in the U.S., (2) changes or conditions generally affecting the industry in which
Issuer and its Subsidiaries operate, (3) acts of war, sabotage or terrorism
involving the U.S. or (4) the announcement of the transactions contemplated by
this Agreement except, in the case of clauses (1), (2) and (3), to the extent
not having a disproportionate effect on Issuer and its Subsidiaries, taken as a
whole, relative to other participants in the industry in which Issuer and its
Subsidiaries operate, (B) Issuer’s ability to consummate the transactions
contemplated by this Agreement on or before the End Time or (ii) any material
adverse determination by, or a material delay of a determination by, the FDA or
any other Governmental Authority or any Review Board, or any indication that any
such entity or Review Board will make any material adverse determination or
materially delay making any determination, with respect to the safety or
efficacy as shown in pre-clinical or clinical testing, approvability, labeling,
contents of package insert, prescribing information, risk management profile,
pre-approval inspection matters or requirements relating to the results of any
pre-clinical or clinical testing, post-market requirements or commitments, in
each case, related to any of the Products.

 

(li) “Issuer Restricted Shares” means each restricted Share granted or issued
pursuant to any Employee Plan that is outstanding immediately prior to the
Closing.

 

(lii) “Issuer RSUs” means each restricted stock unit granted or issued pursuant
to any Employee Plan that is outstanding immediately prior to the Closing.

 

(liii) “Issuer Stock Awards” means, collectively, the Issuer Restricted Shares,
Issuer RSUs, Issuer Stock Options and Issuer Warrants.

 

(liv) “Issuer Stock Options” means each option (or portion thereof) to acquire
Shares that is outstanding immediately prior to the Closing.

 

(lv) “Issuer Warrants” means each warrant (or portion thereof) to acquire Shares
granted or issued that is outstanding immediately prior to the Closing.

 

(lvi) “IT Assets” means computers, computer software, firmware, middleware,
servers, workstations, routers, hubs, switches, data communications lines and
all other information technology equipment, and all associated documentation
owned by Issuer or any of its Subsidiaries or licensed or leased by Issuer or
any of its Subsidiaries.

 

(lvii) “Knowledge” means, with respect to Issuer, the actual knowledge of each
individual listed in Section 11.1(b) of the Issuer Disclosure Schedule, together
with the knowledge such persons would or should reasonably be expected to have,
in each case, after making a reasonable inquiry of the individuals who report to
them regarding the matters in question.

 

58

 

 

(lviii) “Law” means any code, directive, law (including common law), ordinance,
regulation, reporting or licensing requirement, rule, or statute, including
those promulgated, interpreted, or enforced by any Governmental Authority.

 

(lix) “Liability” means any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the Ordinary Course of
Business) of any type, secured or unsecured whether accrued, absolute or
contingent, direct or indirect, liquidated or unliquidated, matured or
unmatured, known or unknown or otherwise.

 

(lx) “License” means any license, franchise, notice, permit, easement, right,
certificate, authorization, or approval to which any Person is a party or that
is or may be binding on any Person or its securities, property or business.

 

(lxi) “Licensed Intellectual Property Rights” means all Intellectual Property
Rights owned by a Third Party and licensed or sublicensed to Issuer or any of
its Subsidiaries or for which Issuer or any of its Subsidiaries has obtained a
covenant not to be sued.

 

(lxii) “Lien” means, with respect to any property or asset, any mortgage, lien,
license, pledge, charge, security interest, encumbrance or other adverse claim
of any kind in respect of such property or asset. For purposes of this
Agreement, a Person shall be deemed to own, subject to a Lien, any property or
asset that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such property or asset.

 

(lxiii) “Litigation” means any suit, action, administrative or other audit
(other than regular audits of financial statements by outside auditors),
proceeding, arbitration, cause of action, charge, claim, complaint, compliance
review, criminal prosecution, grievance inquiry, hearing, inspection,
investigation (governmental or otherwise), before any Governmental Authority.

 

(lxiv) “Nasdaq” means the Nasdaq Stock Market LLC.

 

(lxv) “NRS” means the Nevada Revised Statutes.

 

(lxvi) “Order” means any decree, injunction, judgment, order, ruling, writ,
quasi-judicial decision or award or administrative decision or award of any
federal, state, local, foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Governmental Authority to which any Person is a party
or that is or may be binding on any Person or its securities, assets or
business.

 



59

 

 

(lxvii) “Ordinary Course of Business” means the following: an action taken by a
Person will be deemed to have been taken in the Ordinary Course of Business only
if that action: (A) is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person; and (B) does not require authorization by
the shareholders of such Person (or by any Person or group of Persons exercising
similar authority).

 

(lxviii) “Owned Intellectual Property Rights” means all Intellectual Property
Rights owned or purported to be owned (solely or jointly with others) by Issuer
or any of its Subsidiaries.

 

(lxix) “Party” means any party hereto and “Parties” means all parties hereto.

 

(lxx) “Permit” means each grant, license, franchise, permit, easement, variance,
exception, exemption, waiver, Consent, certificate, registration, accreditation,
approval, authorization, concession, decree, confirmation, qualification or
other similar authorization of any Governmental Authority.

 

(lxxi) “Permitted Liens” means (i) Liens for Taxes not yet due or delinquent or
the validity or amount of which is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, provided no notice of any such Lien has been filed or recorded under
the Code and the Treasury Regulations thereunder, (ii) materialmen’s,
mechanics’, carriers’, workers’, warehousemen’s, repairers’ and similar Liens
arising in the Ordinary Course of Business, securing obligations as to which
there is no default and which are not yet due and payable, or the validity or
amount of which is being contested in good faith by appropriate proceedings
which have the effect of preventing the forfeiture or sale of the property
subject thereto and for which adequate reserves have been established in
accordance with GAAP, (iii) Liens to secure payment of workers’ compensation,
unemployment insurance, social security or other social security legislation
(other than Liens imposed by ERISA), and (iv) with respect to real property, any
nonmonetary Lien or other requirement or restriction arising under any zoning,
entitlement, building, conservation restriction and other land use and
environmental Applicable Law, but only if the same are not being violated by the
current use of such real property or the operation of the business of Issuer and
its Subsidiaries.

 

(lxxii) “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or a Governmental Authority.

 

(lxxiii) “Personal Information” means any information in the possession or
control of Issuer that, alone or in combination with other information in the
possession or control of Issuer, allows the identification of an individual,
including name, street address, telephone number, e-mail address, photograph,
social security number, driver’s license number, passport number or customer or
account number, IP address, and any persistent device identifier, or any
information that is otherwise considered personal information, personal data,
protected health information, or personally identifiable information under
Applicable Law.

 

60

 

 

(lxxiv) “PHSA” means the U.S. Public Health Service Act, as amended, together
with any rule or regulation lawfully issued or promulgated thereunder.

 

(lxxv) “Privacy and Information Security Requirements” means (a) all Applicable
Laws relating to the Processing of Personal Information, which may include,
without limitation, HIPAA and any Applicable Laws relating to data security,
breach notification, direct marketing, e-mails, text messages, telemarketing,
online behavioral advertising, or data localization, (b) all provisions of
Contracts to which Issuer or any Issuer Subsidiary is a party or is otherwise
bound that by their express terms govern the Processing of Personal Information,
including without limitation obligations of the Payment Card Industry - Data
Security Standards that are applicable to Issuer that govern the Processing of
Personal Information; and (c) policies and notices of Issuer or any Issuer
Subsidiary relating to the Processing of Personal Information.

 

(lxxvi) “Process” or “Processing” means the collection, use, storage,
processing, recording, distribution, transfer, import, export, protection
(including security measures), disposal or disclosure or other activity
regarding data (whether electronically or in any other form or medium).

 

(lxxvii) “Product” means all “drugs” and “devices” (as those terms are defined
in the FDCA) and all “biological products” (as that term is defined in the
PHSA), that have been or are being Exploited by or on behalf of Issuer.

 

(lxxviii) “Product Registration” means any investigational new drug application
(IND), New Drug Application (NDA), abbreviated New Drug Application (ANDA),
Biologics License Application (BLA), investigational device exemption (IDE),
Premarket Notification (510k), Premarket Application (PMA), De Novo application,
similar regulatory application or registration necessary to Exploit a Product in
the relevant territory, including any supplements and amendments thereto.

 

(lxxix) “Regulation S-K” means Regulation S-K promulgated under the 1933 Act.

 

(lxxx) “Regulation S-X” means Regulation S-X promulgated under the 1934 Act.

 

(lxxxi) “Review Board” means all institutional review boards, privacy boards,
data safety monitoring boards or ethics committees responsible for review,
oversight, and/or approval of any clinical trial involving any Product.

 

61

 

 

(lxxxii) “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

 

(lxxxiii) “SEC” means the U.S. Securities and Exchange Commission.

 

(lxxxiv) “Service Provider” means any director, officer, employee or individual
Independent Contractor of Issuer or any of its Subsidiaries (including any
Employee).

 

(lxxxv) “Subsidiary” means, with respect to any Person, any other Person of
which (i) such Person or any of its Subsidiaries is a general partner or holds a
majority of the voting interests of a partnership or (ii) securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions (or, if there
are no such ownership interests having ordinary voting power, 50% or more of the
equity interests of which) are at any time directly or indirectly owned or
controlled by such Person.

 

(lxxxvi) “Tax” means any federal, state, county, local, or foreign tax, charge,
fee, levy, impost, duty, tariff or other assessment or charges of whatever kind,
including taxes or other charges based upon, measured by, or otherwise related
to income, diverted profits, minimum, base erosion anti-abuse minimum, gross
receipts, excise, employment, sales, use, transfer, recording, License, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, capital
stock, paid-up capital, profits, withholding, U.S. Social Security, single
business and unemployment, disability, real property, personal property,
escheatment, unclaimed property, registration, ad valorem, value added, goods
and services, alternative or add-on minimum, estimated taxes, including any
interest, penalties, and additions imposed thereon or with respect thereto or as
a result of a failure to timely, correctly or completely file any Tax Return,
and including Liability for the taxes of any other Person under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local, or
foreign Law) as a transferee or successor, by contract, or otherwise.

 

(lxxxvii) “Tax Return” means any return (including any informational return)
report, statement, schedule, notice, form or other document or information filed
with or submitted to, or required to be filed with or submitted to any Taxing
Authority, including any statements, schedules attachments or amendments with
respect thereto.

 

(lxxxviii) “Tax Sharing Agreement” means any agreement or arrangement (whether
or not written), entered into prior to the Closing, binding Issuer or any of its
Subsidiaries and providing for the allocation, apportionment, sharing or
assignment of any Tax Liability or benefit, or the transfer or assignment of
income, revenues, receipts or gains for the purpose of determining any Person’s
Tax Liability.

 

62

 

 

(lxxxix) “Taxing Authority” means the IRS and any other federal, state, local or
foreign Governmental Authority responsible for the assessment, collection or
administration of any Tax.

 

(xc) “Third Party” means any Person, including as defined in Section 13(d) of
the 1934 Act, other than a Party.

 

(xci) “Trade Secrets” means trade secrets and all confidential know-how and
confidential information and rights in any jurisdiction (domestic and foreign),
including confidential recipes, ideas, formulae, formulations, compositions,
reactions, pathways, syntheses, tools, products, mechanisms, functions,
components, specifications, techniques, systems, data, results, methods,
processes, manufacturing, schematics, prototypes, models, designs, customer
lists and supplier lists.

 

(xciii) “U.S.” means the United States of America, its territories and
possessions, including Puerto Rico.

 

11.2 Fees and Expenses.

 

Except as otherwise specifically provided elsewhere in this Agreement,
regardless of whether the transactions contemplated by this Agreement are
consummated, Issuer and Purchaser each shall pay their respective fees and
expenses in connection with the transactions contemplated by this Agreement,
except that Issuer shall reimburse the reasonable legal fees and expenses
incurred by Purchaser in an amount not to exceed $300,000 in the aggregate.

 

11.3 Notices.

 

All notices, consents, requests, claims, demands and other communications under
this Agreement shall be in writing (which shall include communications by
e-mail) and shall be delivered and deemed given if: (a) in person (on the
Business Day of such delivery as evidenced by the receipt of the personal
delivery service), (b) by certified or registered mail return receipt requested
(one Business Day after being mailed), or (c) by e-mail (on the date of
transmission):

 

If to Issuer:

 

OncoSec Medical Incorporated

24 North Main Street

Pennington, NJ 08534-2218

 

Attention: Daniel J. O’Connor

Telephone: (858) 230-8770

Email: docconor@oncosec.com

 

63

 

 

with a copy (which shall not constitute notice) to:

 

Alston & Bird LLP

90 Park Avenue

New York, NY 10016

 



  Attention: Matthew W. Mamak     James H. Sullivan         Telephone: (212)
210-1256     (212) 210-9522         E-mail: matthew.mamak@alston.com    
james.sullivan@alston.com

 

If to Purchaser:

 

Sirtex Medical US Holdings, Inc.

300 Unicorn Park Drive

Woburn, MA 01801

Attn: Kevin P. Smith

 

64

 

 

with a copy (which shall not constitute notice) to:

 

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

 



  Attention: Jack S. Bodner     Stephen A. Infante         Facsimile No.:
646-441-9079     646-441-9039         E-mail: jbodner@cov.com    
sinfante@cov.com

 

or to such other address as the Parties may designate in writing to the other in
accordance with this Section 11.3. Any Party may change the address to which
notices are to be sent by giving written notice of such change of address to the
other parties in the manner above provided for giving notice.

 

11.4 Assignment.

 

Any assignment under this Agreement by Issuer shall be void, invalid and of no
effect without the written consent of Purchaser, except as otherwise provided in
this Agreement, including that Purchaser may assign its rights under this
Agreement in whole or in part to any Person in accordance with Section 1.1(c)
and as so long as the assignee(s) agree to be bound in writing by the terms and
conditions of this Agreement. Notwithstanding anything contained herein to the
contrary, Purchaser may assign its rights to an Affiliate at any time and from
time to time without the consent of Issuer. For the avoidance of doubt, nothing
herein shall prohibit the sale or assignment of the Purchased Shares to any
person, subject to Section 5.4, in compliance with applicable securities laws.

 

11.5 No Benefit to Others.

 

The representations, warranties, covenants, and agreements contained in this
Agreement are for the sole benefit of the Parties hereto and their respective
heirs, executors, administrators, legal representatives, successors and assigns,
and they shall not be construed as conferring any Third Party beneficiary or any
other rights on any other Persons.

 

65

 

 

11.6 Headings and Gender; Construction; Interpretation.

 

(a) The table of contents and the captions and section headings contained in
this Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement. All references in this Agreement to “Section” or “Article” shall be
deemed to be references to a Section or Article of this Agreement unless
indicated otherwise.

 

(b) Words used herein, regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine, or neuter, as the context requires.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”

 

(c) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Purchaser or Issuer, whether under any rule of
construction or otherwise. No Party to this Agreement shall be considered the
draftsman. On the contrary, this Agreement has been reviewed, negotiated and
accepted by all Parties and their attorneys and shall be construed and
interpreted according to the ordinary meaning of the words so as fairly to
accomplish the purposes and intentions of all the Parties.

 

11.7 Counterparts.

 

This Agreement may be executed in two (2) or more counterparts, all of which
shall be considered one and the same Agreement, and shall become effective when
one counterpart has been signed by each Party and delivered to the other Party
hereto.

 

11.8 Integration of Agreement.

 

(a) This Agreement and the exhibits and the other agreements contemplated by
this Agreement, including the Confidentiality Agreement, constitute the entire
agreement between the Parties relating to the subject matter hereof and
supersede all prior agreements, oral and written, between the Parties with
respect to the subject matter hereof, including that certain Confidential
Non-binding Indicative Term Sheet between the Parties dated September 5, 2019.

 

(b) Neither this Agreement, nor any provision hereof, may be changed, waived,
discharged, supplemented, or terminated orally, but only by an agreement in
writing signed by the Party against which the enforcement of such change,
waiver, discharge or termination is sought. The failure or delay of any Party at
any time or times to require performance of any provision of this Agreement
shall in no manner affect its right to enforce that provision. No single or
partial waiver by any Party of any condition of this Agreement, or the breach of
any term of this Agreement or the inaccuracy or warranty of this Agreement,
whether by conduct or otherwise, in any one or more instances shall be construed
or deemed to be a further or continuing waiver of any such condition, breach or
inaccuracy or a waiver of any other condition, breach or inaccuracy.

 

66

 

 

11.9 Amendments.

 

Any provision of this Agreement may be amended prior to the Closing if, but only
if, such amendment is in writing and is signed by each Party.

 

11.10 Waiver.

 

The rights and remedies of the Parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power, privilege. To the
maximum extent permitted by Applicable Law, (a) no claim or right arising out of
this Agreement can be discharged by one Party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
Party; (b) no waiver that may be given by a Party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one Party will be deemed to be a waiver of any obligation of such Party or of
the right of the Party giving such notice or demand to take further action
without notice or demand as provided in this Agreement.

 

11.11 Time of Essence.

 

Time is of the essence in this Agreement.

 

11.12 Governing Law.

 

Except to the extent that mandatory principles of Applicable Law require the
application of the NRS, this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.

 

67

 

 

11.13 Jurisdiction.

 

The Parties agree that any Action seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of its
Affiliates or against any party or any of its Affiliates) shall be brought in
the state or federal courts, as applicable, in New York county in the State of
New York, and each of the Parties irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Action and irrevocably waives, to the fullest extent permitted by
Law, any objection that you may now or hereafter have to the laying of the venue
of any such Action in any such court or that any such Action brought in any such
court has been brought in an inconvenient forum. Process in any such Action may
be served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 11.3 shall
be deemed effective service of process on such party.

 

11.14 Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11.15 Partial Invalidity.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but in case any one or
more of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision or provisions had never been contained herein unless the
deletion of such provision or provisions would result in such a material change
as to cause completion of the transactions contemplated hereby to be
unreasonable. To the extent the deemed deletion of the invalid, illegal or
unenforceable provision or provisions is reasonably likely to have a material
adverse effect on the ability of the Parties to consummate the transactions
contemplated by this Agreement, the Parties shall endeavor in good faith to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as practicable to that of the
invalid, illegal or unenforceable provisions.

 

11.16 Survival.

 

The representations and warranties of each party in the Agreement shall survive
any investigation made by any Party and the closing of the transactions
contemplated hereby and any termination of this Agreement subsequent to the
Closing Date. The covenants and agreements of each party made herein shall
survive in accordance with their terms.

 

11.17 Specific Enforcement.

 

Each party hereto acknowledges and agrees that the other party would be
irreparably damaged if the provisions of this Agreement are not performed in
accordance with their terms and that any breach of this Agreement and the
non-consummation of the transactions contemplated hereby by either party could
not be adequately compensated in all cases by monetary damages alone.
Accordingly, in addition to any remedy to which such other party may be entitled
under Section 11.13, provisional measures and injunctive relief necessary to
protect the possibility of each party to seek specific performance from the
other from the tribunal referred to in Section 11.13 can be sought from any
court of competent jurisdiction. Each of the parties hereto (i) agrees that it
shall not oppose the granting of any such relief and (ii) hereby irrevocably
waives any requirement for the security or posting of any bond in connection
with any such relief (it is understood that clause (i) of this sentence is not
intended to, and shall not, preclude any party hereto from litigating on the
merits the substantive claim to which such remedy relates).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

68

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  oncosec medical incorporated                                   By: /s/ Daniel
J. O’Connor   Name: Daniel J. O’Connor   Title: Chief Executive Officer and
President         SIRTEX MEDICAL US HOLDINGS, INC.         By: /s/ Kevin R.
Smith   Name: Kevin R. Smith   Title: Chief Executive Officer

 

[Signature Page to Sirtex SPA]

 

 

 

